Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER NO. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 4 - COMMERCIAL NAME OF THE COMPANY Aracruz Celulose S.A. 5 - PREVIOUS NAME OF THE COMPANY Aracruz Celulose S.A. 6 - NIRE CODE 32000002018 01.02 - HEAD OFFICE 1 - FULL ADDRESS 2 - DISTRICT Cam. Barra do riacho, s/nº - km 25 Barra do Riacho 3- ZIP CODE 4- CITY 5- STATE 29.197-900 Aracruz ES 6 - AREA CODE 7- TELEPHONE 10 - TELEX 11 - FAX NO 15 - E-MAIL 027 3270 - 2442 - 3270 - 2590 http:/www.aracruz.com.br 01.03 - SHAREHOLDERS DEPARTMENT 1 - NAME 2 - POSITION André Luiz Goncalves Manager of Corporate Relations 3 - FULL ADDRESS 4 - DISTRICT Av. Brigadeiro Faria Lima,2272 - 3th and 4th Floor - Jardim Paulistano 5 - ZIP CODE 6 - CITY 7 - STATE 01.452-000 São Paulo São Paulo 6 - AREA CODE 7- TELEPHONE 10 - TELEX 11 - FAX NO 15 - E-MAIL 011 3301-4139 - 3301-4117 invest@aracruz.com.br 01.04 - DIRECTOR OF MARKET RELATIONS 1 - NAME Isac Roffé Zagury 2 - FULL ADDRESS 3 - DISTRICT Av. Brigadeiro Faria Lima,2272 - 3th and 4th Floor - Jardim Paulistano 4 - ZIP CODE 5 - CITY 6 - STATE 01.452-000 São Paulo São Paulo 7 - AREA CODE 8 - TELEPHONE 11 - TELEX 12 - FAX NO 16 - E-MAIL 011 3301-4160 - 3301-4202 iz@aracruz.com.br 01.05 - REFERENCE / AUDITOR 1 - LAST FISCAL YEAR, BEGINNING 2 - LAST FISCAL YEAR , ENDING 01/01/2006 12/31/2006 3 - CURRENT FISCAL YEAR, BEGINNING 4 - CURRENT FISCAL YEAR, ENDING 01/01/2007 12/31/2007 5 - NAME OF THE AUDITOR 6 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 7 - NAME OF THE TECHINICAL RESPONSIBLE 8 - CPF Nº AMAURI FROMENT FERNANDES 174.625.417-34 2 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.06 - GENERAL INFORMATION 1 - BRAZILIAN STOCK EXCHANGES WHERE THE COMPANY IS LISTED 2 - MARKETS WHERE SECURITIES ARE TRADED São Paulo Stock Exchange Stock Exchange 3 - SITUATION 4 - ACTIVITY CODE 5 - ACTIVITY OF THE COMPANY In Operation 1040 - Pulp & Paper Industry Production of Bleached Eucalyptus Pulp 01.07 - STOCK CONTROL / SECURITIES ISSUED 1 - STOCK CONTROL 2 - SECURITIES ISSUED BY THE COMPANY Private, Brazilian Shares and debenturies 01.08 - PUBLICATION OF INFORMATIVE DOCUMENTS 1 - NOTICE TO SHAREHOLDERS ABOUT AVAILABILITY OF THE FINANCIAL 2 - STOCKHOLDERS' MEETING TO APPROVE THE FINANCIAL 03/28/2008 05/02/2008 3 - ANNOUNCEMENT OF STOCKHOLDERS' MEETING TO APPROVE THE 4 - PUBLICATION OF FINANCIAL STATEMENTS 04/08/2008 01/16/2008 01.09 - NEWSPAPERS IN WHICH THE COMPANY PUBLISHES INFORMATION 1 - NAME 2 - STATE A Gazeta Espírito Santo Diário Oficial do Estado do Espírito Santo Espírito Santo Gazeta Mercantil São Paulo A Tribuna Espírito Santo 01.10 - DIRECTOR OF MARKET RELATIONS 1 - DATE 2 - SIGNATURE 05/13/2008 ( signed ) Isac Roffé Zagury 3 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 1 - ITEM 2 - ADMINISTRATOR 3 - CPF 4 - DATE OF 5 - TERM OF 6 - CODE 8 - ELECT FOR 8 - POSITION/ 9 - FUNCTION ELECTION OFFICE CONTROLLER FUNCTION 01 Carlos Alberto Vieira 000.199.171-04 04/24/2007 12/31/2009 2 Yes 20 Chairman of Council of Administration 02 Eliezer Batista da Silva 607.460.507-63 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 03 Haakon Lorentzen 667.258.797-72 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 04 Luiz Aranha Corrêa do Lago 375.703.317-53 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 05 João Carlos Chede 221.664.051-53 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 06 Ernane Galvêas 007.998.407-00 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 07 Raul Calfat 635.261.408-63 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 08 Álvaro Luis Veloso 456.981.636-34 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 09 Albano Chagas Vieira 024.802.606-23 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 10 Luis Felipe Schiriak 607.757.007-97 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 11 Isaac Sutton 047.010.738-30 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 12 Rossano Maranhão Pinto 151.467.401-78 08/02/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 13 José Eduardo Martins Moraes 550.770.307-82 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 14 Mauro Agonilha 577.141.008-00 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 15 Carlos Jurgen Temke 610.818.507-44 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 16 Alex Harry Haegler 004.864.347-53 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 17 Ivan Magalhães Junior 627.416.247-04 04/30/2008 12/31/2009 2 Yes 23 Council of Administration Substitute 18 Gilberto Lara Nogueira 386.364.768-87 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 19 Alexandre D'Ambrosio 042.170.338-50 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 20 Roberto Ruhman 003.424.218-08 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 21 Carlos Augusto Lira Aguiar 032.209.829-72 07/24/2006 07/24/2009 1 10 Director President 22 Walter Lídio Nunes 151.624.270-04 07/24/2006 07/24/2009 1 19 Director of operations 23 João Felipe Carsalade 468.913.667-04 07/24/2006 07/24/2009 1 19 Commercial Director 24 Isac Roffé Zagury 261.319.197-04 07/24/2006 07/24/2009 1 12 Director of Market Relations NOTE : 1 - BELONGS TO THE COMPANY ONLY 2 - BELONGS TO THE BOARD OF DIRECTORS ONLY 4 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - CURRENT COMPOSITION OF THE FISCAL COUNCIL 1 - COUNCIL FISCAL INSTALLED 2 - PERMANENT Yes No 3 - ITEM 4 - NAME 5 - CPF 6 - DATE OF 7 - TERM OF 8 - POSITION/ 9 - FUNCTION ELECTION OFFICE FUNCTION 01 Wagner Braz 881.756.858-91 04/30/2008 04/30/2009 43 F.C. (Effective) Elect for the Majority Stockholder 02 Fernando Octávio Martins Alves 129.014.907-00 04/30/2008 04/30/2009 44 F.C. (Effective) Elect for the Preferred Stockholder 03 Sheila Periard Henrique Silva 069.227.887-70 04/30/2008 04/30/2009 46 F.C. (Substitute) Elect for the Majority Stockholder 04 Jorge Juliano de Oliveira 036.002.768-75 04/30/2008 04/30/2009 47 F.C. (Substitute) Elect for the Preferred Stockholder 05 Ubaldo Evangelista Neto 193.814.928-91 04/30/2008 04/30/2009 45 F.C. (Effective) Elect for the Minority Stockholder 06 Tadeu José Contrin Ribeiro 627.416.247-04 04/30/2008 04/30/2009 48 F.C. (Substitute) Elect for the Minority Stockholder 5 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE Members of the Board of Directors: 1. CARLOS ALBERTO VIEIRA Mr. Vieira has served since April 29, 2004, as the Chairman of our Board of Directors, of which he has been a member since April 15, 1988. He is also President of Banco Safra S.A. and President of the Board of Directors of Pastoril Agropecuária Couto Magalhães S.A. Further, he is also a member of the Board of Directors of the Brazilian Federation of Banks (FEBRABAN). 2. ELIEZER BATISTA DA SILVA Mr. Batista da Silva has been a full member of the Board of Directors da Aracruz Celulose S.A. since June 28, 1996. He has held the positions of President & CEO and Chairman of the Board of Directors of Companhia Vale do Rio Doce (Vale) several times since 1961, Brazilian Government Secretary for Strategic Affairs in 1992, President of Minerações Reunidas Brasileiras S.A. (MRB) from 1964 to 1968 and Brazilian Minister of Mines and Energy from 1962 to 1964. 3. HAAKON LORENTZEN Mr. Lorentzen has been a full Board member at Aracruz Celulose S.A. since April 29, 1991 and is the son of our former Board Chairman Mr. Erling Lorentzen. At present he serves as the Executive President of Lorentzen Empreendimentos S.A., as well as Board Chairman of Companhia de Navegação Norsul. He is also a Board Member of the NGO Ação Comunitária do Brasil (Brazilian Community Action), the Harvard Business School Latin American Research Center, the Brazilian Branch of the World Wildlife Fund (WWF Brasil) and Ideiasnet S.A. 4. LUIZ ARANHA CORRÊA DO LAGO Mr. Corrêa do Lago was an alternate member of the Companys Board of Directors da Companhia from April 1998 to April 2004, when he was elected as a full member. He has served as Planning Director of Lorentzen Empreendimentos S/A since 1988. He was also Director for Capital Markets of the Brazilian Central Bank (BACEN) from 1987 to 1988 and has been a Lecturer in the Economics Department of the Rio de January Pontifical Catholic University (PUC-RJ) since 1979. 5. JOÃO CARLOS CHEDE Mr. Chede was an alternate member of our Board of Directors from April 2003 to April 2004. On April 29, 2005, he was elected as a full Board member. He has been Executive Director of Banco Safra S.A. since 1990, as well as Director of Safra Comércio e Serviço Ltda., Banco Safra de Investimentos S.A., Canárias Corretora de Seguros S.A., Sodepa Sociedade de Empreendimentos Publicidade e Participações Ltda. and Cedral Companhia de Comércio Exterior S.A. 6. ERNANE GALVEAS Mr. Galveas has been a full member of the Board of Directors da Aracruz Celulose S.A since April 29, 1994. He was Director of the Foreign Exchange Agency of Banco do Brasil from 1966 to 1967 and also in 1979. He served as Brazils Finance Minister from 1980 to 1985. At Aracruz he was our Financial Director and, subsequently, Executive Vice-President from 1974 to 1979. Presently, he is also a member of the Board of Directors da Lorentzen Empreendimentos S.A., the leading graduate school Fundação Getúlio Vargas (FGV) and the Jacob Safra Bank in Switzerland. Moreover, he serves as Economic Consultant for the Brazilian National Trade Confederation and President of APEC  Associação de Pesquisa Econômica (Economic Research Association). 6 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE 7. RAUL CALFAT Mr. Calfat has been a full member of the Board of Directors of Aracruz Celulose S.A since July 16, 2004. He has also been Administrative Director of Votorantim Investimentos Industriais S.A. since January of 2004 and Administrative Director of all the industrial businesses of Votorantim since January 2006. He served as President of the São Paulo Pulp and Paper Association from 1993 to 1995 and Vice-President of the Brazilian Pulp and Paper Association from 1996 to 2004. 8. ÁLVARO LUIS VELOSO Mr. Veloso has been a full Board member of Aracruz Celulose S.A since April 1, 2005. He became Director for Corporate Planning and Business Development at Votorantim Investimentos Industriais S.A. in March 2005. From June 2004 to February 2005 he was president of a Peruvian zinc mining company. Prior to that he was President & CEO of Votorantim Metais from May 2002 to June 2004. 9. ALBANO CHAGAS VIEIRA Mr. Chagas Vieira has been an alternate member of the Board of Directors of Aracruz Celulose S.A. since April 24, 2007. He has also been Corporate Director of Votorantim Investimentos Industriais since April 2006. He has worked in the steel industry since 1975, including as Executive Vice- President of Arcelor in Luxembourg from January 2004 to April 2006. Previously he was Executive Director for Operations of CSN from January 1999 to December 2003. He has a mechanical engineering degree from PUC RJ (1975) as well as a graduate degree in mechanical engineering from Rio de Janeiro State University - UERJ. LUIS FELIPE SCHIRIAK Mr. Schiriak has been an alternate member of the Board of Directors of Aracruz Celulose S.A. since April 24, 2007. He is corporate financial director for Votorantim Participações S/A., which serves as the holding company for the Votorantim Industrial Group. Previously, he served as Vice- President for Finances at BCP Telecomunicações S/A. (2001-2003), which was controlled by the Safra and Bell South groups and was subsequently sold to Telecom América. He was also CFO of the C&A Group (1995-2000). Previously he held various financial positions at Schlumberger Ltd., in Venezuela, Indonesia and France. He worked as an external auditor for Ernst & Young for seven years in Rio de January and Hartford, Connecticut - USA. He has a degree in Accounting from the University of Buenos Aires, Argentina, and has further taken several international courses in the financial area. ISAAC SUTTON Mr. Sutton has been an alternate member of the Board of Directors of Aracruz Celulose S.A. since 1996 and coordinator of the Companys Audit Committee since it was established in 1997. He has also been a Director of the Safra banking group since 1994, in charge of new business development for the groups holding company. He is also a member of the Board of Directors of Telenordeste Celular and Telecelular Sul (both belonging to the TIM Group). Previously, he served as Director of the Unigel Group (1992-1994), Marketing Director of Cosmoquímica (1986-1992) and Marketing Manager for Dow Química (1980-1986). He has a degree in Economics from the University of São Paulo  USP (1981). 7 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE ROSSANO MARANHÃO PINTO Mr. Maranhão Pinto was elected as an alternate member of the Board of Directors of Aracruz Celulose S.A. on April 30, 2008. He has a Bachelors Degree in Economics from AEUDF - Brasilia (DF), as well as an M.S. in Economics from the University of Illinois  USA and a Masters Degree in Economic Policy from the University of Brasilia. He is a career employee of Banco do Brasil S.A. JORGE EDUARDO MARTINS MORAIS Born July 5, 1956, Mr. Martins Morais has been a full member of the Board of Directors of Aracruz Celulose S.A. since April 28, 2006. He has also been manager in the Monitoring Department of the Capital Markets Area of BNDES since March 2006. He has also held the following positions: Economic Advisor to the Ministry of Planning, Budget and Management, specializing in the Public-Private Partnership Unit, member of the Investments Committee of Fundo Brasil Private Equity (which was administered by Banco Garantia and later by Credit Suisse First Boston), a member of the Advisory Council of such fund, and a member of the Boards of Directors of Tupy S.A., Bahia Sul S/A, Aços Villares S/A, Net Serviços de Comunicações S/A, Banco do Nordeste do Brasil and Iochpe Maxion S/A. He has a degree in Civil Engineering from Rio de Janeiro Federal University (UFRJ) and an MBA from COPPEAD/UFRJ. MAURO AGONILHA Mr. Agonilha has been an alternate member of the Companys Board of Directors and Audit Committee since October 20, 2005. He is also executive director of the following companies: Brasil Warrant Administração de Bens e Empresas Ltda., Caminho Editorial Ltda., Cambuhy Agrícola Ltda., Consórcio Unibanco - BW, Imopar Participações Imobiliárias Ltda., Itaparica S.A. - Empreendimentos Turísticos, Marília Investimentos Ltd., MPC Participações S.A., MPC Representação e Participações S.A., Rima Participações S.A., Rima Representação e Participações S.A., Rosefield Finance Ltd., Santana Investimentos Ltda., São Teofilo Representação e Participações S/A., Unicorp Administração de Bens e Empresas Ltda. and Unicorp International Finance Corporation. He has an MBA from the University of Chicago  USA. CARLOS JURGEN TEMKE Mr. Temke has been an alternate member of the Board of Directors of Aracruz Celulose S.A. since April 28, 2003. He also serves as Director of Lorentzen Empreendimentos S.A. and Board Member of the technology and information companies in which the Lorentzen Group has investments. He has an Engineering Degree from UFRJ. ALEX H. HAEGLER Born April 30, 1933, Mr. Haegler has been an alternate member of the Board of Directors of Aracruz Celulose S.A. since April 29, 2004. He is also President of Haegler S.A., member of the Boards of Directors of Lorentzen Empreendimentos S.A., Cimento Mauá S.A., Sika S.A. and Aracruz Celulose S.A. He represents the international banking concern Credit Suisse in Brazil and also serves as Secretary of the NGO Ação Comunitária do Brasil. He has a degree in Economics from Harvard University - USA. IVAN MAGALHÃES JUNIOR Born January 31, 1960, Mr. Magalhães was elected as an alternate member of the Board of Directors of Aracruz Celulose S.A. on April 30, 2008. He is presently a member of the Board of Directors of Rio Polímeros S.A. and previously served as Board member for the following companies: NET Serviços de Comunicação S.A., Brasil Ferrovias S.A. and Tupy S.A. He has been a career employee of BNDES since 2003, serving as Manager of its Monitoring Department of the Capital Markets Area. Previously, he worked for 16 years in several financial institutions, always in the capital market and fund management areas. He has a degree in Fortification and Construction Engineering from the Military Engineering Institute (IME), a Masters Degree in Economics from the Getúlio Vargas Foundation (FGV) and an MBA from COPPEAD/UFRJ. 8 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE 18. GILBERTO LARA NOGUEIRA Born February 25, 1949, Mr. Lara Nogueira has been an alternate member of the Board of Directors of Aracruz Celulose S. A. since April 29, 2004. He has also served as Corporate Director for Organizational Development of Votorantim Participações since November of 2003. Previously he was worldwide Corporate Director of the Polyamide Division at the head office of Rhodia S/A in France. He has a degree in mechanical engineering from the Mauá Engineering School. 19. ALEXANDRE D'AMBROSIO Mr. DAmbrosio was born in São Paulo on August 1, 1962 and has been a full member of the Board of Directors of Aracruz Celulose S. A since April 29, 2004. He has also been Corporate Director of Votorantim Participações S/A since June of 2003. He is an attorney, with a degree from the Law School of the University of São Paulo (USP), as well as masters degrees in International Law from Harvard University and Comparative Law from George Washington University, USA. He is a member of the São Paulo Chapter of the Brazilian Bar Association (OAB-SP), as well as the District of Columbia Bar (USA) and the Court of International Trade, New York. 20. ROBERTO RUHMAN Born in 1957, Mr. Ruhman has been an alternate member of the Board of Directors da Aracruz Celulose S. A. since December 7, 2006. He has also served as managing partner of the investment consulting firm RXZ Consultoria em Investimentos Ltda. since 2005. Previously he was Managing Director for the portfolio of Banco J. Safra S/A in São Paulo. He has a degree in Business Administration from the Getúlio Vargas Foundations Business School in São Paulo and is fluent in both English and French. Members of the Executive Officers Committee: 21. CARLOS AUGUSTO LIRA AGUIAR Born July 24, 1945, Mr. Lira Aguiar has been the President & CEO of Aracruz Celulose S. A. since April 17, 1998. Previously, he worked at several supervisory positions in pulp and paper mills, as well as in project areas. In 1981 he jointed Aracruz Celulose S. A. in the Companys Operations Advisory division. He served as acting President of the Company from January 11, 1993 to November 16, 1993. He has a degree in Chemistry and Chemical Engineering from the Engineering School of the University of Ceará and has also taken advanced courses at Harvard University in the U. S. and Chelwood in the UK. 22. WALTER LÍDIO NUNES Born October 1, 1948, Mr. Nunes has been Chief Operating Officer of Aracruz Celulose S. A. since May 27, 1998. He has held various supervisory positions in the industrial area since 1977. Until his appointment as COO he was Industrial Manager. He has a degree in Engineering from the Pontifical Catholic University of Rio Grande do Sul (PUC-RS) and has also taken specialization courses in management as well. 23. JOÃO FELIPE CARSALADE Born September 14, 1945, Mr. Carsalade has been the Chief Commercial Officer of Aracruz Celulose S. A. since September 6, 1993. He has held various positions in the Companys commercial area ever since 1976. Up until the time he was appointed as Chief Commercial Officer, he served as General Sales Manager. He has a degree in Business Administration from the Rio de Janeiro College of Political Science and Economics. 24. ISAC ROFFÉ ZAGURY Born June 3, 1951, Mr. Roffé Zagary has been the CFO of Aracruz Celulose S. A since June 6, 2003. He held various executive positions at the Brazilian Development Bank (BNDES) since 1979, including Director in 2000 and Vice-President in 2002. In 1999, he was worked at the Federal Treasury Secretarys Office. He has a masters degree in Economics from Rio de Janeiro Pontifical Catholic University (PUC-RJ) . - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL 9 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE Members of the Fiscal Council: 1. WAGNER BRAZ Born December 17, 1955, Mr. Braz has been a full member of the Fiscal Council of Aracruz Celulose S.A. since April 2000. He is also an elected and ratified officer of the Brazilian Central Bank (BACEN), as well as Banco J. Safra S.A. (since April 9, 1999). Furthermore, he is Executive Superintendent of the Safra Conglomerate, in charge of the Control, Corporate Law and Fiscal areas of Banco Safra S/A, Safra Leasing S.A. Arrendamento Mercantil, Agropecuária Potrillo S.A., Pastoril Agropecuária Couto Magalhães S.A., Safra Distribuidora de Titulos e Valores Mobiliários Ltda., Safra Corretora de Valores e Câmbio Ltda., Safra Seguradora S.A. and other companies that are part of the Safra Conglomerate. He has a degree in Accounting. 2. FERNANDO OCTÁVIO MARTINS ALVES Born November 7, 1944, Mr. Martins Alves is a full member of the Fiscal Council of Aracruz Celulose S.A. For 16 years now he has been a Financial Officer for the Lorentzen Group, at the following companies: Arapar S.A., Lorenpar S.A., Lorentzen Empreendimentos S.A. and Norbrasa Empreendimentos S.A. He has also served as a Director of the Rio de Janeiro Stock Exchange and as a lecturer at the Pontifical Catholic University of Rio de Janeiro (IAG-RJ) and the Getúlio Vargas Foundation (CADEMP-RJ). He has a degree in Civil Engineering from the Fluminense Federal University (UFF) School of Engineering. 3. SHEILA PERIARD HENRIQUE SILVA Born August 22, 1963, Ms. Silva has been an alternate member of the Fiscal Council of Aracruz Celulose S.A. since April 29, 2004. She has a masters degree in Industrial Economics from Rio de Janeiro Federal University (UFRJ) and has worked at the Holding Company of the Safra Group since 1997. Previous experience includes work at the following companies: Brasilpar Serviços Financeiros, Alcatel Telecomunicações, Pepsi-Cola International and Banco Brascan. 4. JORGE JULIANO DE OLIVEIRA Born November 11, 1963, Mr. de Oliveira is an alternate member of the Fiscal Council of both Aracruz Celulose S.A. and Aracruz. He also serves as Corporate Manager for Internal Audit at Votorantim Participações S.A. He has a bachelors degree in Accounting from São Judas Tadeu University and is registered with the São Paulo Chapter of the Regional Accounting Council (CRC/SP) under No. 1SP-154.766/O -3. 5. UBALDO EVANGELISTA NETO Born May 16, 1945, Mr. Evangelista Neto has been a full member of the Fiscal Council of Aracruz Celulose S.A. since April 30, 2008. He is a retired employee of Banco do Brasil (1994) where he was general service manager. He has a law degree from the Osasco College  Institute of Instruction (1979) and held the post of President of the Banco do Brasil Athletic Association in São Paulo (BB/SP) since 1997 as well as President of the Fiscal Council of the Banco do Brasils pension fund PREVI. He was a member of the Fiscal Council of CPFL Energia S.A. in 2003 and of PREVI in 2004. 6. TADEU JOSÉ CONTRIN RIBEIRO Born March 10, 1954, Mr. Contrin Ribeiro has been an alternate member of the Fiscal Council of Aracruz Celulose S.A. since April 30, 2008. He has been a career employee of Banco do Brasil (BB) for 30 years and served that bank as Account Manager, Business Manager and Administrator at various BB agencies in São Paulo. He also served in various associations and cooperatives, having been chairman of the board of directors of the Educational Cooperative of the City of São Paulo and member of the fiscal council of the Consumer Cooperative and FECOB (Federation of Consumer Cooperatives) of BB employees. He has a law degree from Mackenzie Presbyterian University in São Paulo and a Graduate Degree in Financial Business from the Getúlio Vargas Foundation in Rio de Janeiro (FGV/RJ). * * * 10 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.01 - EVENTS RELANTED TO DISTRIBUTION OF CAPITAL 1 - BASE EVENT 2 - DATE OF EVENT 3 - INDIVIDUALS & CORPORATIONS 4 - INSTITUCIONAL INVESTORS 5 - SHAREHOLDERS' AGREEMENT 6 - PREFERRED VOTING STOCK AGO/E 04/30/2008 5,149 483 Yes No 7 - CUMULATIVE PREFERRED SHARES 8 - DATES FROM THE LAST AGREEMENT OF SHAREHOLDERS 02/05/2003 STOCKS IN CIRCULATION IN THE MARKET 9 -STOCKS IN CIRCULATION IN THE MARKET COMMON STOCK PREFERRED STOCK TOTAL Yes 10 - AMOUNT (UNIT) 11 - PERCENTAGE 12 -AMOUNT (UNIT) 13 - PERCENTAGE 14 -AMOUNT (UNIT) 15 - PERCENTAGE 15,505,442 3.40 490,021,655 84.90 505,527,097 49.00 16 -PREFERRED STOCKS IN CIRCULATION IN THE MARKET 1 -Class 2 - AMOUNT (UNIT) 3 - PERCENTAGE PNA 221,474 0.80 PNB 489,800,181 89.20 Nationality 11 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE A GREEMENT 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % COMPOSITION OF SHAREHOLDERS 01 Newark Financial Inc. - B.V. Islands - 127,506 28.00 - - 127,506 12.35 03/31/2008 Yes Yes 02 Arainvest Participações 06.139.408/0001-25 Brazilian SP 127,506 28.00 27,737 4.81 155,243 15.03 03/31/2008 Yes Yes PREFERRED STOCK Class QU'TY ) QU'TY ) PNA 27,737 99.21 TOTAL 27,737 4.81 03 Arapar S.A. 29.282.803/0001-68 Brazilian RJ 127,506 28.00 - - 127,506 12.35 03/31/2008 Yes Yes 04 BNDES Participações 00.383.281/0001-09 Brazilian RJ 56,881 12.49 - - 56,881 5.51 03/31/2008 Yes Yes 05 U.S. Trust Company S.A. American - - 44,117 7.64 44,117 4.27 No No PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 44,117 8.03 TOTAL 44,117 7.64 06 Treasure Hold Virgin Islands - - - 57,876 10.03 57,876 5.61 No No InIInvestments Corp PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 57,876 10.54 TOTAL 57,876 10.03 12 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE A GREEMENT 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % COMPOSITION OF SHAREHOLDERS 07 Caixa Prev. Func. Bco do 33.754.482/0001-24 Brazilian RJ - - 31,694 5.49 31,694 3.07 No No Brasil PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 31,694 5.77 TOTAL 31,694 5.49 08 Capital Research and American - - 30,580 5.30 30,580 2.96 No No Management Company PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 30,580 5.57 TOTAL 30,580 5.30 09 Wellington MGM - American - - - 34,063 5.90 34,063 3.30 No No Company PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 34,063 6.20 TOTAL 34,063 5.90 10 Northern Cross - American - 50,102 8.68 50,102 4.85 - - No No Investiments Ltd PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 50,102 9.12 TOTAL 50,102 8.68 13 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE A GREEMENT 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % COMPOSITION OF SHAREHOLDERS 011 Capital World Investors - American - - - 35,812 6.20 35,812 3.47 No No PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 35,812 6.52 TOTAL 35,812 6.20 012 Impala Asset MGMT - American - - - 29,364 5.09 29,364 2.84 No No PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 29,364 5.35 TOTAL 29,364 5.09 997 Treasuary Stock - - - 483 0.11 1,483 0.26 1,966 0.19 PREFERRED STOCK Class QU'TY ) QU'TY ) PNB 1,483 0.27 TOTAL 1,483 0.26 998 Others 15,509 3.40 234,335 40.60 249,844 24.20 PREFERRED STOCK Class QU'TY ) QU'TY ) PNA 221 0.79 PNB 234,114 42.63 TOTAL 234,335 40.60 999 Total 455,391 100.0 577,163 100.0 1,032,554 100.0 PREFERRED STOCK Class QU'TY ) QU'TY ) PNA 27,958 100.00 PNB 549,205 100.00 TOTAL 577,163 100.00 14 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01 Newark Financial Inc. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0101 Votorantim Celulose S.A. 60.643.228/0001-21 Brazilian SP 50,000 100.00 50,000 100.00 0199 Total 50,000 100,00 50,000 100,00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101 Votorantim Celulose e Papel S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101 Votorqantim Investimentos Industriais S.A. 03.407.049/0001517 Brazilian SP 105,702,450 100.00 677 0.00 105,703,127 51.78 01010103 BNDES Participações S.A. - BNDESPAR 00.383.281/0001-09 Brazilian RJ - - 7,555,369 7.67 7,555,369 3.70 01010105 Board Member, Fiscal Council And Officer Brazilian - - 3,020 0 3,020 0 01010106 Treasuary Stock 1 0.00 - - 28,901 0.01 01010107 Others 1 0.00 90,883,989 92.33 90,883,990 44.52 01010199 Total 105,702,452 100.000 98,433,055 100.00 204,145,507 100,00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 Votorantim Investimentos Industriais S/A 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 Votorantim Participações S.a. 61.082.582/0001-97 Brazilian SP 11,165,582.998 100.00 - - 11,165,582.998 100.00 01010101030402 José roberto Ermírio de Moraes 029.080.178-81 Brazilian SP 1 0.00 - - 1 0.00 01010101030403 Fábio Ermirio de Moraes Brazilian SP 1 0.00 - - 1 0.00 01010101030499 Total 11,165,583.000 100.00 - - 11,165,583.000 100.00 15 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010101 Votorqantim Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0101010101 Hejoassu Administração Ltda 61.194.148/0001-07 Brazilian SP 5,304,772,481 98.60 5,304,772,481 98.60 0101001102 Neyde Ugolini de Moraes Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001103 Antonio Ermírio de Moraes 004.806.578-15 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001104 Ermírio Pereira de Moraes 499.217.118-49 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001105 Maria Helena Moraes Scripilliti 174.502.828-52 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101010199 Total 5,380,878,973 100.00 5,380,878,973 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 0101010103 Hejoassu Administração Ltda 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 010101010301 JEMF Participações S.A. 05.062.394/0001-26 Brazilian SP 400,000 25.00 400,000 25.00 010101010302 AEM Participações S.A. 05.062.403/0001-89 Brazilian SP 400,000 25.00 400,000 25.00 010101010303 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 400,000 25.00 400,000 25.00 010101010304 MRC Participações S.A. 05.062.355/0001-29 Brazilian RJ 400,000 25.00 400,000 25.00 010101010399 Total Brazilian SP 1,600,000 100.00 1,600,000 100.00 16 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010302 AEM Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030201 Antônio Ermírio de Moraes Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030202 JEMFParticipações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030203 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030204 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030299 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010101031 JEMF Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101031101 José Ermírio de Moraes Neto Brazilian SP 228,243.033 33.33 - - 228,243.033 33.33 01010101031102 José Roberto Ermírio de Moraes 029.080.178-81 Brazilian SP 228,243.033 33.33 - - 228,243.033 33.33 01010101031103 Neide Helena de Moraes Brazilian SP 228,243.034 33.34 - - 228,243.034 33.34 01010101031104 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101031105 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101031106 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101031199 Total 684,729.100 100.00 900 100.00 684,730.000 100.00 17 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010303 ERMAN Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030301 Ermírio Pereira de Moraes Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030302 JEMF Participações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030303 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030304 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030399 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 MRC Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 Maria Helena de Moraes S. Noschese Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030402 JEMF Participações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030403 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030404 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030499 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 18 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010303 BNDES Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030301 Banco Nacional Desenv. Econ. Social- 33.657.248/0001-89 Brazilian RJ 1 100.00 0,00 0.00 1 100.00 BNDES 01010101030399 Total 1 100.00 900 100.00 1 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 Banco Nacional Desenv. Econ. Social- BNDES 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 União Federal Brazilian DF 6,273,711.452 100.00 0,00 0.00 6,273,711.452 100.00 01010101030499 Total 6,273,711.452 100.00 0,00 0.00 6,273,711.452 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 02 Arainvest Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0201 Joseph Yacoub Safra 006.062.278-49 Brazilian SP 85,990 49.99 21,489 49.98 107,479 49.99 0202 Moise Yacoub Safra 006.062.198-20 Brazilian SP 85,990 49.99 21,489 49.98 107,479 49.99 0203 Others - - - 4 0.02 18 0.04 22 0.02 0299 Total 171,984 100.00 42,996 100.00 214,980 100.00 19 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 03 Arapar S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0301 Lorentzen Empreendimentos S.A. 33.107.533/0001-26 Brazilian RJ 694,143.246 74.33 30,256,477 3.24 724,399.723 38.78 0302 São Teófilo Repres. Participações S.A. 03.214.652/0001-17 Brazilian SP 227,914,404 24.40 727,273,073 77.87 955,187,477 51.14 0303 Others - - - 11,844.938 1.27 176,373,038 18.89 188,217,976 10.08 0399 Total - - - 933,902,588 100.00 933,902,588 100.00 1,867,805,176 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 0302 Lorentzen Empreendimentos S.A. 03/31/2008 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 030201 Nebra Participações Ltda 04.418.550/0001-86 Brazilian RJ 60,656,395 45.68 - - 60,656,395 45.68 030202 Tiba Participações Ltda 03.410.452/0001-30 Brazilian RJ 16,488.717 12.42 - - 16,488,717 12.42 030203 Others - - - 3,239 0.00 - - 3,239 0.00 030204 Loxosceles Participações S.A. 09.024.367/0001-10 Brazilian RJ 27,818,554 20.95 - - 27,818,554 20.95 030205 Picumnus Participações S.A. 09.032.670/0001-64 Brazilian RJ 27,818,554 20.95 - - 27,818,554 20.95 030299 Total - - - 132,785,459 100.00 - - 132,785,459 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030202 Nebra Participações Ltda 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO. 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020201 Haakon Lorentzen 667.258.797-72 Noruega - 55,346,102 100.00 - - 55,346,102 52.29 03020202 Others - - - 1 0.00 - - 1 0.00 03020203 Erling Sven Lorentzen Noruega - - 50,498,424 100.00 50,498,424 47.71 030202999 Total - - - 55,346,103 100.00 50,498,424 100.00 105,844,527 100.00 20 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030201 Loxosceles Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO. 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020101 Ingeborg Lorentzen Ribeiro - Noruega - 2,145,615 75.48 2,145,615 37.74 03020102 Erling Sven Lorentzen 021.948.307-82 Noruega - - - 1,478,173 52.00 1,478,173 26.00 03020103 Victoria Ragna Lorentzen Ribeiro - Brazilian RJ 697,025 24.52 1,364,467 48.00 2,061,492 36.26 030201999 Total - - - 2,842,640 100.00 2,842,640 100.00 5,685,280 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030202 Picumnus Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO. 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020101 Camocim Administradora S.A. 42.273.763/0001-56 Brazilian RJ 23,065,314 100.00 - - 23,065,314 74.00 03020102 Erling Sven Lorentzen 021.948.307-82 Noruega - - - 8,104,030 100.00 8,104,030 26.00 03020103 Others - - - 1 0.00 - - 1 0.00 030201999 Total - - - 23,065,315 100.00 8,104,030 100.00 31,169,345 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030203 Camocim Administradora S.A. 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO. 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020101 Ragnhild Lorentzen - Noruega - 6,066,515 100.00 - - 6,066,515 100.00 03020102 Others - - - 2 - - - 2 - 030201999 Total - - - 6,066,517 100.00 - - 6,066,517 100.00 21 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303 São Teófilo Repres. Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 0303001 Caminho Editorial Ltda 54.089.495/0001-04 Brazilian SP 16,475,914 50.00 5,669,154 17.58 22,145,068 33.96 0303002 Nalbra S I LLC - American - 16,475,914 50.00 9,308,089 28.86 25,784,033 39.54 0303003 Brasil Silva I LLC 07.534.265/0001-19 American - - - 11,532,701 35.75 11,532,701 17.69 0303004 Fernando Roberto Moreira Salles 002.938.068-53 Brazilian SP - - 1,704,503 5.28 1,704,503 2.61 0303005 Others - 4,039,975 12.53 4,039,975 6.20 0303999 Total - - - 32,951,828 100.00 32,254,422 100.00 65,206,250 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303001 Caminho Editorial Ltda 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 0303001001 Brasil Warant Admin. de Bens e Empresas 33.744.277/0001-88 Brazilian SP 128,321,043 86.45 - - 128,321,043 86.45 0303001002 Other - - - 20,109,957 13.55 - - 20,109,957 13.55 0303001999 Total - - - 148,431,000 100.00 - - 148,431,000 100.00 22 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303002 Nalbra S LLC 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 030300201 Nalbra Inc. 05.625.528/0001-70 Bahamas 30,012,000 100.00 - - 30,012,000 100.00 0303002999 Total - - - 30,012,000 100.00 - - 30,012,000 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303003 Brasil Warant Admin. de Bens e Empresas 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 030300301 Fernando Roberto Moreira Salles 002.938.068-53 Brazilian SP 2 25.00 2 25.00 4 25.00 030300302 Walther Moreira Salles Junior 406.935.467-00 Brazilian RJ 2 25.00 2 25.00 4 25.00 030300303 Pedro Moreira Salles 551.222.567-72 Brazilian SP 2 25.00 2 25.00 4 25.00 030300304 João Moreira Salles 667.197.397-00 Brazilian RJ 2 25.00 2 25.00 4 25.00 030300399 Total - - - 8 100.00 8 100.00 16 100.00 23 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 04 BNDES Participações S.A. 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 0401 Banco Nac. Desenvol. Econ. Social - BNDES 33.657.248/0001-89 Brazilian DF 1 100.00 - - 1 100.00 0499 Total 1 100.00 - - 1 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0401 Banco Nac. Desenvol. Econ. Social - BNDES 03/31/2008 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 040101 União Federal Brazilian DF 6,273,711,452 100.00 - - 6,273,711,452 100.00 040199 Total 6,273,711,452 100.00 - - 6,273,711,452 100.00 24 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01 - BREAKDOWN OF THE PAID IN CAPITAL 1 - DATE OF LAST CHANGE : 04/24/2007 2 -ITEM 3 - TYPE OF SHARE 5 - PAR VALUE 6 - NUMBER OF 7 - SUBSCRIBED 8 - PAID-UP SHARES (000) (R$  000 ) (R$  000 ) 01 Commom - Nominative Stock NONE 455,391 1,266,551 1,266,551 03 Class A Preferred - Nominative Stock NONE 38,022 105,583 105,583 04 Class B Preferred - Nominative Stock NONE 539,141 1,499,647 1,499,647 99 Total 1,032,554 2,871,781 2,871,781 04.02 - CHANGES IN THE PAID-IN CAPITAL IN THE LAST THREE YEARS 1 -ITEM 2 - DATE 3 - PAID-IN CAPITAL CHANGES IN THE PAID-IN CAPITAL (R$ 000) 4 - AMOUNT (R$ 000) 6 - NOTES 01 04/24/2007 2,871,781 1,017,275 RESERVES OF PROFIT 04.04 - AUTHORIZED CAPITAL 1 - NUMBER OF SHARES (000) 2 - AMOUNT (R$ 000) 2 - DATE 1,032,554 5,000,000 04/30/2008 25 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01 - TREASURY STOCK 1 - ITEM 2 - TYPE 3 - CLSS 3- MEETING 4 - ACQUIS'N PERIOD 6 - TO BE BUY-BACK 7 - AMOUNT TO BE 8 - Nº. ALREADY 9- AMOUNT ALREADY (000 ) DISBURSED (R$ 000) BOUGHT-BACK (000) DISBURSED (R$ 000) 01 COMMON 08/22/1980 02/17/1982 483 198 483 198 02 PREFERRED A 08/22/1980 02/17/1982 36 15 36 15 03 PREFERRED B 08/22/1980 02/17/1982 9 1 9 1 04 COMMON 12/10/1997 02/10/1998 1,116 0 0 0 05 PREFERRED A 12/10/1997 02/10/1998 304 0 0 0 06 PREFERRED B 12/10/1997 02/10/1998 47,142 0 14,483 22,276 07 COMMON 03/10/1998 06/10/1998 1,116 0 0 0 08 PREFERRED A 03/10/1998 06/10/1998 304 0 0 0 09 PREFERRED B 03/10/1998 06/10/1998 32,659 0 7,455 11,835 10 COMMON 06/24/1998 09/24/1998 1,116 0 0 0 11 PREFERRED A 06/24/1998 09/24/1998 304 0 0 0 12 PREFERRED B 06/24/1998 09/24/1998 27,984 0 6,288 5,580 13 COMMON 09/25/1998 12/23/1998 1,116 0 0 0 14 PREFERRED A 09/25/1998 12/23/1998 304 0 0 0 15 PREFERRED B 09/25/1998 12/23/1998 18,840 0 0 0 16 COMMON 10/24/2000 01/25/2001 1,116 0 0 0 17 PREFERRED A 10/24/2000 01/25/2001 289 0 0 0 18 PREFERRED B 10/24/2000 01/25/2001 19,112 0 17,095 44,230 19 PREFERRED B 04/29/2003 06/03/2003 4 9 4 9 20 PREFERRED B 06/03/2005 06/02/2006 15,000 0 0 0 26 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6 - NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 01 DIVIDENDS AGO / E 04/29/2003 12/31/2002 60,516 0,2894486463 COMMON 131,672 05/15/2003 02 DIVIDENDS AGO / E 04/29/2003 12/31/2002 60,516 0,3183935110 PREFERRED A 12,839 05/15/2003 03 DIVIDENDS AGO / E 04/29/2003 12/31/2002 60,516 0,3183935110 PREFERRED B 170,489 05/15/2003 04 DIVIDENDS AGO / E 04/29/2004 12/31/2003 878,434 0,3307997904 COMMON 150,483 05/14/2004 05 DIVIDENDS AGO / E 04/29/2004 12/31/2003 878,434 0,3638797694 PREFERRED A 13,861 05/14/2004 06 DIVIDENDS AGO / E 04/29/2004 12/31/2003 878,434 0,3638797694 PREFERRED B 195,656 05/14/2004 07 DIVIDENDS AGO / E 04/29/2005 12/31/2004 1,045,342 0,1378332460 COMMON 62,701 05/09/2005 08 DIVIDENDS AGO / E 04/29/2005 12/31/2004 1,045,342 0,1516165706 PREFERRED A 5,765 05/09/2005 09 DIVIDENDS AGO / E 04/29/2005 12/31/2004 1,045,342 0,1516165706 PREFERRED B 81,534 05/09/2005 10 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,1819398847 COMMON 82,766 10/25/2004 11 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,2001338732 PREFERRED A 7,610 10/25/2004 12 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,2001338732 PREFERRED B 107,624 10/25/2004 13 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0294044258 COMMON 13,376 11/22/2004 14 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0323448684 PREFERRED A 1,230 11/22/2004 15 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0323448684 PREFERRED B 17,394 11/22/2004 16 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0261883168 COMMON 11,913 12/28/2004 17 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0288071484 PREFERRED A 1,095 12/28/2004 18 INTEREST ON STOCKHOLDERS EQUITY RD 06/09/2005 12/31/2004 1,045,342 0,0288071484 PREFERRED B 15,491 12/28/2004 19 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0744299529 COMMON 33,859 05/13/2005 20 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0818729481 PREFERRED A 3,113 05/13/2005 21 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0818729481 PREFERRED B 44,028 05/13/2005 22 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0394203083 COMMON 17,933 06/13/2005 23 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0433623392 PREFERRED A 1,649 06/13/2005 24 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0433623392 PREFERRED B 23,319 06/13/2005 25 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0257288726 COMMON 11,704 07/13/2005 26 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0283017599 PREFERRED A 1,076 07/13/2005 27 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0283017599 PREFERRED B 15,220 07/13/2005 28 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1551248412 COMMON 70,567 01/13/2006 29 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1706373253 PREFERRED A 6,488 01/13/2006 30 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1706373253 PREFERRED B 91,745 01/13/2006 31 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1378479039 COMMON 62,708 05/15/2006 32 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1516326943 PREFERRED A 5,765 05/15/2006 33 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1516326943 PREFERRED B 81,527 05/15/2006 27 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6 - NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 34 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0817897563 COMMON 37,207 04/13/2006 35 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0899687319 PREFERRED A 3,421 04/13/2006 36 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0899687319 PREFERRED B 48,372 04/13/2006 37 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0680049659 COMMON 30,936 07/13/2006 38 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0748054625 PREFERRED A 2,844 07/13/2006 39 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0748054625 PREFERRED B 40,220 07/13/2006 40 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0735188821 COMMON 33,444 10/10/2006 41 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0807077028 PREFERRED A 3,074 10/10/2006 42 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0807077028 PREFERRED B 43,482 10/10/2006 43 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,6892395194 COMMON 31,354 01/11/2007 44 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,7581634713 PREFERRED A 2,878 01/11/2007 45 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,7581634713 PREFERRED B 40,768 01/11/2007 46 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6157206374 COMMON 28,010 04/17/2007 47 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6772927011 PREFERRED A 2,571 04/17/2007 48 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6772927011 PREFERRED B 36,419 04/17/2007 49 DIVIDENDS AGO/E 04/24/2007 12/31/2006 1,148,333 0,1534706663 COMMON 69,815 05/15/2007 50 DIVIDENDS AGO/E 04/24/2007 12/31/2006 1,148,333 0,1688177330 PREFERRED A 6,409 05/15/2007 51 DIVIDENDS AGO/E 04/24/2007 12/31/2006 1,148,333 0,1688177330 PREFERRED B 90,776 05/15/2007 52 INTEREST ON STOCKHOLDERS EQUITY RD 06/19/2007 12/31/2007 0 0,0707619240 COMMON 32,190 07/11/2007 53 INTEREST ON STOCKHOLDERS EQUITY RD 06/19/2007 12/31/2007 0 0,0778381164 PREFERRED A 2,955 07/11/2007 54 INTEREST ON STOCKHOLDERS EQUITY RD 06/19/2007 12/31/2007 0 0,0778381164 PREFERRED B 41,855 07/11/2007 55 INTEREST ON STOCKHOLDERS EQUITY RD 09/18/2007 12/31/2007 0 0,6984293796 COMMON 31,772 10/17/2007 56 INTEREST ON STOCKHOLDERS EQUITY RD 09/18/2007 12/31/2007 0 0,7682723176 PREFERRED A 2,916 10/17/2007 57 INTEREST ON STOCKHOLDERS EQUITY RD 09/18/2007 12/31/2007 0 0,7682723176 PREFERRED B 41,312 10/17/2007 58 INTEREST ON STOCKHOLDERS EQUITY RD 12/21/2007 12/31/2007 0 0,0725079974 COMMON 32,984 01/16/2008 59 INTEREST ON STOCKHOLDERS EQUITY RD 12/21/2007 12/31/2007 0 0,0797587972 PREFERRED A 2,230 01/16/2008 60 INTEREST ON STOCKHOLDERS EQUITY RD 12/21/2007 12/31/2007 0 0,0797587972 PREFERRED B 43,686 01/16/2008 61 INTEREST ON STOCKHOLDERS EQUITY RD 03/18/2008 12/31/2008 0 0,0643290218 COMMON 29,264 04/16/2008 62 INTEREST ON STOCKHOLDERS EQUITY RD 03/18/2008 12/31/2008 0 0,0707619240 PREFERRED A 1,978 04/16/2008 63 INTEREST ON STOCKHOLDERS EQUITY RD 03/18/2008 12/31/2008 0 0,0707619240 PREFERRED B 38,758 04/16/2008 28 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6 - NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 64 DIVIDENDS AGO/E 0430/2008 12/31/2007 1,020,617 0,1837972052 COMMON 83,611 05/14/2008 65 DIVIDENDS AGO/E 0430/2008 12/31/2007 1,020,617 0,2021769257 PREFERRED A 5,652 05/14/2008 66 DIVIDENDS AGO/E 0430/2008 12/31/2007 1,020,617 0,2021769257 PREFERRED B 110,737 05/14/2008 29 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.03 - STATUTORY DISPOSITION OF CAPITAL 1 - ITEM 2 - TYPE 3 - SHARE 4 - CAPITAL 5 - CONVERTIBLE 6 - CONVERTS 7 - VOTING 8 - TAG 9 - PRIORITY IN 10 - PREMIUM 11 - TYPE OF 12 - DIVIDEND 13 - R$ / SHARE 14 - CUMULATIVE 15 - PRIORITY 16 - MADE OF SHARE CLASS % IN RIGHTs ALONG THE REFUND DIVIDEND % CALCULATIO % OF CAPITAL NS ON 01 PA A 3.69 YES PNB NO YES NO Minimum 6.00 NO YES SHARE CAPITAL 02 PB B 52.21 NO NO YES NO 10% HIGH CN NO NO NET PROFIT 03 CN 44.10 NO FULL 80.00 NO NO NO NO NET PROFIT 06.04 - STATUTORY CHANGE 1 - LAST STATUTORY CHANGE 2 - OBLIGATORY DIVIDEND (% Profit) 04/24/2007 25,00 30 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 07.01 - COMPANSATION AND PARTICIPATIONS OF OFFICERS 1 - OFFICER SHARING PROFIT 2 - COMPANSATION OF OFFICERS (R$  000 ) 3 - PERIOD NO 16,341 Year 07.02 - PARTICIPATIONS AND CONTRIBUITIONS IN THE LAST THREE YEARS 1 - ITEM 2 - PARTICIPATIONS & CONTRIBUITIONS 3 - LAST FISCALYEAR ENDED R$000) 4 - PRECEDING FISCAL YEAR ENDED (R$000) 5 - SECOND PRECEDONG FISCAL YEAR ENDED (R$000) 12/31/2007 12/31/2006 12/31/2005 01 PARTICIPATIONS -DEBENTURISTS 02 PARTICIPATIONS - EMPLOYEES 03 PARTICIPATIONS - MANAGEMENT 04 PARTICIPATIONS - OTHER 05 CONTRIBUTIONS - ASSISTANCE FUND 06 CONTRIBUTIONS - PENSION FUND 6,573 6,107 5,340 07 OTHER - CONTRIBUTIONS 08 NET PROFIT FOR THE YEAR 1,020,617 1,148,333 1,177,534 09 NET LOSS FOR THE YEAR 31 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 07.03 - PARTICIPATIONS IN THE SUBSIDIARIES 1 - ITEM 2 - COMPANY NAME SUBSIDIARIES 3 - TAXPAYER No. 4 - CLASSIFICATION 5 - INTEREST IN 6 - CONTROLLING 7 - TYPE OF COMPANY SUBSIDIARIES STOCKHOLDERS CAPITAL - % EQUITY % 01 ARACRUZ TRADING S.A OPEN CONTROLLED 100.00 0.56 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 02 ARACRUZ CELULOSE (USA) INC. OPEN CONTROLLED 100.00 0.28 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 03 MUCURI AGROFLORESTAL S.A 28.163.251/0001-06 OPEN CONTROLLED 100.00 1.66 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 04 PORTOCEL TERMINAL ESPECIALIZADO 28.497.394/0001-54 OPEN CONTROLLED 51.00 0.02 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER DE BARRA DO RIACHO 05 ARACRUZ PRODUTOS DE MADEIRA S.A. 01.739.871/0001-94 OPEN CONTROLLED 33.33 0.48 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 06 VERACEL CELULOSE S.A. 40.551.996/0002-29 OPEN CONTROLLED 50.00 19.76 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 07 ARACRUZ TRADING INTERNATIONAL OPEN CONTROLLED 100.00 26.35 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER LTD 08 ARA PULP COM. IMPOR. EXPOR. OPEN CONTROLLED 100.00 0.08 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER UNIPESSOAL LTD. 09 RIOCELL TRADE S.A. OPEN CONTROLLED 100.00 0.05 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 08.01 - CHARACTERISTICS OF PUBLIC OR PRIVATE DEBENTURE ISSUES ANYTHING TO INFORM 32 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 33 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 09.01 - HISTORICAL OVERVIEW OF THE COMPANY THE COMPANY Our predecessor company Aracruz Florestal S.A. (AFSA) was set up in 1967 for the purpose of planting eucalyptus forests. AFSA became a subsidiary of Aracruz in 1972 when Aracruz was organized and established. On July 20, 1993, AFSA was merged upstream into Aracruz. We began our first pulp production operations in September 1978, using a single production unit (Mill A), with rated production capacity of approximately 400,000 tons of pulp per year. At the beginning of 1991, we completed our expansion plan, known as the 1991 Expansion Plan, that added a second production unit (Mill B), raising the rated production capacity of the Barra do Riacho Unit to approximately 1,025,000 tons per year. In 1994, our effective production capacity was increased further to 1,070,000 tons per year, through a system of enhancements and productivity gains. From October 1995 through December of 1998 we implemented a Modernization Project, increasing the rated capacity of the Barra do Riacho Unit to 1,240,000 tons per year and boosting our production efficiency. In June 2000 our Board of Directors approved a new expansion of the rated production capacity of the Barra do Riacho Unit to the tune of an additional 700,000 tons per year, known as the Mill C Expansion Project. The Mill C Expansion Project involved adding a new pulp production line and making other modifications to the Units existing equipment in order to even further bolster our cost-benefit ratio. Construction of Mill C began in the second half of 2000 and the mill began its operations at the end of May 2002, reaching full capacity in 2003. The production volume resulting from the Mill C Expansion Project required an increase in the Companys forest areas, involving an additional planted area of approximately 65,200 hectares of eucalyptus trees. To meeting the rising demand, in June 2000 the Company acquired Terra Plana Agropecuária Ltda., whose assets consisted of 19,000 hectares of land appropriate for planting eucalyptus trees. Between July of 2000 and December 31, 2001, the Company acquired roughly another 44,000 hectares of land through a series of separate operations. Moreover, in September 2002, Bahia Sul (the present name of which is Suzano Papel e Celulose) and the Company signed a contract together with Companhia Vale do Rio Doce (now named simply Vale) and its wholly owned subsidiary, Florestas Rio Doce S/A  for the acquisition by Bahia Sul and the Company of equally divided forest assets comprised of about 40,000 hectares of lands and eucalyptus forests. The Company also signed a three-year wood supply contract with Veracel, the aim of which was to supply a total quantity of up to 3.85 million cubic meters of wood for the Mill C Expansion Project. In 2004 we managed to reach a total of around 62% of our demand for wood fiber from our own eucalyptus forests. In 2005, 2006 and 2007, we achieved percentages of approximately 90%, 91% and 86%, respectively, of our demand for wood from our own eucalyptus forests. In 2008 we expect to obtain around 77% of our demand for wood from our own eucalyptus forests, due to the rise in wood supplied under the Forest Producer Program, in accordance with Aracruzs long-term planning for the supply of wood. In December 2005 our Board of Directors approved another investment in the Barra do Riacho Unit, known as the Barra do Riacho Unit Optimization Project. This project will enhance the technology and performance of the pulp production process, introducing flexibility to adapt the pulp to different market requirements. These improvements will be carried out through modification and/or replacement of the equipment at Mills A, B and C, leading to a sustainable rise in rated capacity, an additional 200,000 tons per year. Investments in this project have been estimated at US$ 239 million, of which US$ 199 million has already been spent through the end of 2007 and a further US$ 40 million is slated for 2008, with 80% of the purchases being made in Brazil and 20% imported. The additional capacity of 200,000 tons per year should be reached by 2009. 09.01 - HISTORICAL OVERVIEW OF THE COMPANY 34 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 Portocel Aracruz Celulose owns a 51% stake in Portocel Terminal Especializado de Barra do Riacho S.A., a company that has operated the Barra do Riacho port terminal since January 1985. The remaining share of the capital stock, equivalent to 49% of Portocel, is owned by Celulose Nipo Brasileira S.A - CENIBRA, another pulp producer and one of our competitors. Since the terminal was privatized in 1985 through 2007, Portocel has increased its storage capacity from 45,000 to 217,000 tons. At Portocel, two new mooring berths for barges capable of hauling finished products (wood and pulp) have been installed and increase in the ports draft to 12.5 meters has been confirmed. With this increased depth, the terminal has been able to maximize the shipping capacity of all types of vessels specialized in transporting forest products, which will permit significant improvements and flexibility in the process of contracting freight services. Aracruz Produtos de Madeira In 1998 we acquired the entire equity stake previously held by Gutchess International Inc. in Tecflor Industrial S.A. [presently known as Aracruz Produtos de Madeira S.A. (APM)], a joint venture between Gutchess International Inc. and Aracruz that was created in 1997 for the purpose of manufacturing solid wood products. In October 2004, we sold two thirds of our shares in APM to Weyerhaeuser do Brasil Participações Ltda., a subsidiary of the Weyerhaeuser Corporation. The domestic sales policy of APM has remained unaltered and its international sales continue to be handled by Weyerhaeuser. At present, we own one third of the shares issued by APM. Veracel On October 10, 2000 we acquired a 45% stake in Veracel, a joint venture created for the purpose of planting eucalyptus trees and building a pulp mill. On January 31, 2003 the Company purchased an additional share in Veracel, corresponding to 5% of the latters capital stock, thus increasing our total stake to 50%. The other half of Veracels capital stock is held by Stora Enso OYJ ("Stora Enso"). Veracel is growing tracts of eucalyptus forests in the State of Bahia, thus diversifying our sources of wood supply for the Barra do Riacho Unit. In May 2003, the Company and its joint venture partner decided to invest a further US$ 940 million in Veracel, in order to build a mill with capacity to turn out 900,000 tons each year (Veracel Mill) for manufacture of BEKP in the State of Bahia. Construction of the Veracel Mill began in the second half of 2003 and operations started up in May 2005. Total budget outlays of US$ 1.30 billion have been slated for this project. It took a period of 22 months from the time the keystone of the mill was set until operations began in May 2005. The Veracel Mill has one of the lowest production costs in the world for bleached eucalyptus pulp, due to its modern equipment, nearby forest operations (within an average radius of 50 km) and high forest productivity. It is one of the largest single line pulp production lines of this type on the globe. The project uses leading-edge equipment, control systems and procedures that preserve the ecological quality of the local environment. Owing to its location far from major urban centers, the Veracel Mill has contributed to job creation in a region (Southern Bahia) that features few employment opportunities for the local populace. 09.01 - HISTORICAL OVERVIEW OF THE COMPANY 35 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 By the end of 2008, around 70% of the forest base required for duplication of Veracel should be acquired. The new line will have a rated capacity to turn out 1.4 million tons of pulp each year, which will boost the units production capacity to 2.3 million tons per year (50% for each one of the partners, Aracruz and Stora Enso). Guaíba Unit On May 30, 2003 the Company acquired from the Southern Brazilian pulp and paper concern Klabin S.A. the entirety of the capital stock of Riocell S.A. ("Riocell"), a major BEKP producer, for a purchase price of US$ 567 million. Riocell was the owner and operator of a mill (Riocell Mill) with rated capacity of 400,000 tons per year and also owned around 40,000 hectares of eucalyptus forest tracts in the State of Rio Grande do Sul. On January 7, 2004 Riocell was merged upstream by the Company and, at present, the Riocell Mill and the respective forest assets are operated as the Companys Guaíba Unit. On September 15, 2004 the Company announced its modernization plan entitled the Guaíba Unit Optimization project. The systems involved in modernizing the Guaíba Unit began operating in November 2005 just as planned, and achieved their performance targets. The Optimization project permitted additional output of 30,000 tons already in 2006, thus increasing the Guaíba Units rated capacity to 430,000 tons per year. In June 2006, the Company disclosed that preliminary studies had been concluded with respect to the viability of future expansion of the production capacity of the Guaíba Unit by approximately 1.3 million tons, which would increase the mills total capacity by roughly 1.8 million tons per year between 2010 and 2015. Environmental impact studies were concluded in June 2007 and in March 2008 the preliminary environmental license was issued relating to expansion of the Guaíba Units rated capacity to 1.8 million tons per year. Wood logistics The maritime route for hauling wood accounted for the transportation of 1.3 million cubic meters of wood, which has meant a reduction of no less than 52 thousand truck trips, contributing mightily to the reduction of traffic on the main interstate highway in eastern Brazil (BR-101), along the section where Aracruz undertakes its forest operations. In July 2007 a record was set for the amount of wood transported in a single month - 749 thousand cubic meters. The commitment to sustainable development has oriented practices for handling the planting of eucalyptus trees and preservation of the ecosystems of the Atlantic Rainforest. The environmental practices adopted at the mills are likewise enhanced on an ongoing basis. The level of the Companys social responsibility is also reflected, among other aspects, in the significant program for social action undertaken in the areas where the Company operates. Shareholding control at Aracruz is exercised by the Safra, Lorentzen and Votorantim groups (28% of the voting capital for each) and by the Brazilian Development Bank (BNDES - Banco Nacional de Desenvolvimento Econômico e Social, which holds a 12.5% stake. The preferred shares of the Companys capital stock, accounting for 56% of the total, are traded on the São Paulo, New York and Madrid stock exchanges. Aracruz was the only forest products company in the entire world to boast being a part of the DJSI World (Dow Jones Sustainability Index - World) in 2007, an important recognition on the international horizon for the seriousness of the Companys sustainability practices. It is also listed on the São Paulo Stock Exchange (BOVESPA) Business Sustainability Index - ISE. *** 09.02 - MARKET OVERVIEW 36 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 The world economy continued to expand at a steady pace in 2007, providing a positive environment for the paper and pulp industry, despite the uncertainties surrounding the performance of the U.S. economy. Worldwide demand for paper and cardboard rose 2.7% over the previous year, exceeding the mark of 390 million tons. In the main consumer markets, North America, Europe and Asia, there was growth in all types of paper produced with pulp on the market  printing and writing paper, tissue and special papers. Demand for eucalyptus pulp rose by more than 17% last year  equivalent to 1.4 million tons  which leveraged the entire pulp market segment, which grew 5% in relation to 2006. Pulp shortages throughout the entire distribution chain affected supply, contributing to the reduction in inventories held by the major world pulp market producers. A series of factors, such as lack of wood, maintenance shutdowns and technical problems at certain production units, besides exchange issues, contributed to this decreased supply. Despite expected capacity expansions in Latin America, the pulp market should remain steady in the next few years, with a rise in the demand for eucalyptus fiber, which should generate continuity of a favorable environment for Aracruz to achieve its growth strategy. EVOLUTION OF INVENTORIES In thousands of tons Aracruz Group 411 454 396 World-wide inventories 949 1,086 1,165 EVOLUTION OF SALES In thousands of tons Aracruz Celulose 2,454 2,557 2,576 Aracruz Group 2,591 3,012 3,100 EVOLUTION OF PRICES In US$ (FOB) / ton Aracruz Celulose 351 390 470 Aracruz Group 502 542 583 * 10.01 - PRODUCTS AND SERVICES OFFERED 37 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 1 - ITEM 2 - MAIN PRODUCTS AND/OR SERVICES OFFERED 3 - NET REVENUES 01 Bleached Eucalyptus Pulp 100.00 % 38 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 10.02 - RAW MATERIALS AND SUPPLIERS ITEM 1 - RAW MATERIAL IMPORTS AVAILABLE SUPPLIER 2 - 3 - AMOUNT 4 - DOMESTIC 5 - FOREIGN 6 - NAME 7 - TYPE 8 - % SUPPLIED Y/N (R$ 000) MARKET MARKET 01 WOOD N Y Y OWN PRODUCTION 5 16.52 (EUCALYPTUS) 02 CHLORATE OF N Y Y CANEXUS QUIMICA BRASIL LTDA 0 4.28 SODIUM 03 CAUSTIC SODA N Y Y CANEXUS QUIMICA BRASIL LTDA 0 3.09 04 NATURAL GAS N Y Y PETROBRÁS DISTRIBUIDORA S.A. 0 1.99 05 FUEL OIL DIESEL N Y Y PETROBRÁS DISTRIBUIDORA S.A. 0 1.59 SUPPLIER TYPE: 0 NOT RELATED PARTY 5 COMPANY OWNED BY THE MAJOR SHAREHOLDER 39 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 10.03 - MAIN CUSTOMERS BY PRODUCTS 1 - ITEM 2 - ITEM 3 - PRODUCT / CLIENT 4 - NET REVENUES 001 Bleached eucaliptus pulp racruz Trading International 91.29% 40 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.01 - PRODUCTION PROCESS The Company produced bleached eucalyptus pulp using the ECF (Elementary Chlorine Free) process, which is employed internationally for the manufacture of high quality papers of several different types and uses, such as sanitary tissue, printing and writing paper, photographic paper, digital and decorative paper, etc. The Companys mills incorporate modern technology and in 2007 they turned out a total of 2,132,488 tons of pulp, in order to completely satisfy the quality requirements of the domestic and international markets. WOOD HANDLING The preparation of the wood is carried out in nine principal lines using the following equipment: Overhead traveling cranes for receiving and feeding the wood (03), Tree trunk receiving tables (09), Wood bark shavers (02), Pickers which transform the trunks into chips for boiling (09), Vibrating sifters that sort and classify the wood chips (09), Bark pickers for the Auxiliary Boilers (04). The portions accepted from the sifters are hauled by conveyer belts to the chip storage area: two piles of open air chips and three silos that feed three Continuous Digesters. The rejects join the picked barks and are transported to the biomass piles that feed the Auxiliary Boilers as fuel. PULP LINES The chips from the piles feed three Continuous Digesters [Kvaerner (2) and Andritz (1) technologies], where they are boiled under determined conditions of retention time, temperature, pressure and concentration of alkalis. At the end of the boiling process, at the bottom of the Digester vat, the pulp undergoes the first washing stage. After this step, each Digester unloads the pulp produced for washing in the Diffusers. Thereupon, purification of the unbleached mass takes place through atmospheric purifiers (Mills A and B) and pressurization (Mill C) for separation of the rejects and uncooked wood chips. The portion accepted by the purifiers undergoes a third washing stage consisting of a washing filter and a press for each line of Mill A, through two washing filters in series in each line of Mill B and two DDW type pressurized washing filters at Mill C. Part of the rejects returns to the entry of the boiling process. After going through the washing filters the mass is sent to the de-lignifying reactors with O 2 , after which the pulp passes through a set of washers in series per line, prior to being stored in the storage towers for the bleaching process. The bleachers feature five parallel lines, with the following stages: Stage Mill A Mill B Mill C 1 D0 D0 A/D0 2 EO EOP EOP 3 D1 D1 D or P 4 PO E2 or EP D or P 5 D2 D2 - Legend: D (Chlorine Dioxide) E (Sodium Hydroxide) O (Oxygen) P (Hydrogen Peroxide) A (Chloride Acid) 41 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.01 - PRODUCTION PROCESS After the bleaching process, the mass  stored in five storage towers  continues to the bleached mass purification system. The sheet of pulp is formed in five dewatering machines made up of one inlet Box each, a flat table and a printing section consisting of three presses. After pressing, the sheet passes through Flakt type driers, exiting with a dry weight of 90%. The sheets  which measure 6.0 meters in length at Mills A and B and 8 m in length at Mill C  are cut into finer sheets and bundled, forming bales weighing 250 Kg and measuring 45 x 67 x 92 cm. The bales are piled by forklifts and bound into units weighing 2,000 Kg. ENERGY RECOVERY SYSTEM The iron acetate (or black) liquor resulting from the boiling and washing progress, containing organic (wood) solids and inorganic solids besides (chemical products from the boiling process) is sent to the recovery system, which is comprised of: Four lines for Evaporation and Concentration of black liquor, one the concentration of solids in the liquor is increased by 15.5% to 80%, becoming a fuel; Three Recovery Boilers, which burn the concentrated black liquor, recovering the inorganic chemical products contained in it, burning the treated gases of the odor system and producing a high pressure vapor that will be used in the turbo-generators. Three Cauterization lines, where the solution containing the inorganic chemicals from the Recovery Boilers (green liquor) is transformed once again into a white liquor by means of a reaction with the calcium oxide produced in the limestone kilns. The white liquor is used in the process for boiling the wood in the Digesters. A limestone mud (calcium carbonate) is formed in this process as a byproduct of the cauterizing reaction. Three Limestone Kilns oxidize the limestone mud produced, transforming it into calcium oxide, which is re-used in the Cauterizing lines. Natural Petroleum Gas (NPG) is used as a fuel for the kilns. The generation of steam takes place in the three Recovery Boilers by means of buying the concentrated black liquor and in the two Auxiliary Boilers by means of buying biomass (wood bark and residues). Fuel oil (BPF) is only used during unit stoppages and start-ups. The high-pressure steam generated from the boilers goes through the turbo-generators thus producing electric power. In the turbo-generators, the high-pressure steam is converted into medium- and low-pressure steam that is used in the pulp manufacturing process. ELECTROCHEMICAL PLANT As part of its strategy of concentrating on its principal activity, in December 1999 the Company sold its electrochemical plant to a Canadian group, Canadianoxy Chemicals Holdings Ltd., presently operating as Canexus. A long-term contract with the new owner was signed in order to guarantee the supply of chemical products required at extremely competitive prices for the next 24 years. This sale achieve three of our objectives: (1) capitalization, freeing funds up for strategic investments; (2) transfer of plant operating risks to a specialized producer with in-depth knowledge of the industrial processes; and (3) reductions in costs to be obtained with sharing of the economies of scale foreseen by the new owner as it expands this business line in Brazil. INSURANCE The various units of the Aracruz industrial complex began production in 1978 (Mill A), 1991 (Mill B) and 2002 (Mill C). The Company has taken out an insurance policy against fire, covering the installations, machinery, equipment, tanks, forests and inventories. There is also an insurance policy for business interruption (loss of income), machinery breakage and engineering risks. The production process does not entail major risks that would cause a shutdown of the Companys activities due to the effective computerized controls existing at the Industrial Plant. Each year the Company carries out a Programmed Shutdown for preventive maintenance at each Mill, lasting from eight to 10 days at each one. 42 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.02 - COMMERCIALIZATION PROCESS, DISTRIBUTION, MARKETS AND EXPORT Aracruzs pulp sales are carried out through its own offices in Switzerland (sales to Europe and the Middle East), the United States (sales to North America), Hong-Kong (sales to Asia) and São Paulo (sales to Brazil and the rest of Latin America). In relation to certain customers, sales to the Asian market are also carried out through agents defined by the Company. Distribution is carried out through shipping companies contracted to haul the merchandise from the Companys own port (Portocel) in the State of Espírito Santo  RS and Rio Grande, in the State of Rio Grande do Sul (RS) up to the terminals agreed to in advance with the customers. In the case of Brazil highway transportation is used to delivery pulp to the customers mills. The exportation process also features the sale of products by Aracruz Celulose to Aracruz Trading Hungary and Aracruz Trading S.A., which the Company controls. Aracruz Trading Hungary and Aracruz Trading S.A. are the firms that effectively Bill the customers overseas for almost all our sales. In 2007, 98% of sales were made overseas. Sales distribution was as follows: 40% to Europe, 34% to North America, 24% to Asia and 2% to Latin America. The Companys chief customers are non-integrated producers of high-quality papers, such as sanitary tissue, printing and writing paper and special papers. * 43 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.03 - MAIN PULP PRODUCTERS WORLDS MAJOR PRODUCER OF SHORT-FIBER PULP FOR THE MARKET Company Country Capacity (tons / year) Aracruz Brazil 3,200,000 APRIL Indonesia 1,880,000 ENCE Spain 1,160,000 Cenibra Brazil 1,140,000 CMPC Chile 1,080,000 Votorantim Brazil 1,005,000 Arauco Chile/Argentina 870,000 APP Indonesia 850,000 Stora Enso Finland 825,000 Suzano Bahia Sul Brazil 790,000 Sources: Aracruz and Hawkins Wright  Nov / 07 * 44 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED FROM 12 - BEGINNIG 13 - END OF M 2 ) AREA Ha) (YEARS) THIRD PERSONS OF CONTRACT CONTRACT 01 Industrial Plant Rod. Barra do Riacho Aracruz ES 217,790.00 118.906.000 39 Y Y N 02 Land Aracruz Aracruz ES 577,552,040 - - N N N 03 Land Fundão Fundão ES 9,670,180 - - N N N 04 Land Linhares Linhares ES 61,394,700 - - N N N 05 Land Serra Serra ES 52,003,010 - - N N N 06 Land Sooretama Sooretama ES 34,329,290 - - N N N 07 Land Conceição da Barra Conceição da Barra ES 375,085,850 - - N N N 08 Land Pinheiros Pinheiros ES 23,778,250 - - N N N 09 Land São Mateus São Mateus ES 332,579,750 - - N N N 10 Land Others Others ES 79,185,380 - - N N N 11 Land Vila Valério Vila Valério ES 28,912,540 - - N N N 12 Land Jaguaré Jaguaré ES 63,856,480 - - N N N 13 Land Montanha Montanha ES 41,630,700 - - N N N 14 Land Mucurici Mucurici ES 11,623,930 - - N N N 15 Land Alcobaça Alcobaça BA 518,864,600 - - N N N 16 Land Caravelas Caravelas BA 393,737,360 - - N N N 17 Land Ibirapuan Ibirapuan BA 142,708,470 - - N N N 18 Land Mucuri Mucuri BA 217,963,290 - - N N N 19 Land Nova Viçosa Nova Viçosa BA 339,911,500 - - N N N 20 Land Prado Prado BA 7,783,460 - - N N N 21 Land Teixeira de Freitas Teixeira de Freitas BA 49,568,130 - - N N N 22 Land Vereda Vereda BA 34,333,900 - - N N N 23 Land Nanuque Nanuque MG 80,722,370 - - N N N 45 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 24 Land Carlos Chagas Carlos Chagas MG 55,887,360 - - N N N 25 Land Cachoeira do Sul Cachoeira do Sul RS 72,697,970 - - N N N 26 Land Arroio dos Ratos Arroio dos Ratos RS 56,307,770 - - N N N 27 Land Triunfo and Barão do Triunfo and Barão RS 25,477,750 - - N N N Triunfo do Triunfo 28 Land Barra do Ribeiro Barra do Ribeiro RS 117,240,650 - - N N N 29 Land Butiá Butiá RS 94,468,580 - - N N N 30 Land Santa Margarida do Santa Margarida do RS 34,305,800 - - N N N Sul Sul 31 Land Dom Feliciano Dom Feliciano RS 43,349,460 - - N N N 32 Land Eldorado do Sul Eldorado do Sul RS 35,029,670 - - N N N 33 Land Guaíba Guaíba RS 30,076,480 - - N N N 34 Land Minas do Leão Minas do Leão RS 41,342,480 - - N N N 35 Land Pântano Grande Pântano Grande RS 83,631,890 - - N N N 36 Land São Jerônimo São Jerônimo RS 45,518,520 - - N N N 37 Land Mariana Pimentel Mariana Pimentel RS 32,465,710 - - N N N 38 Land Tapes Tapes RS 24,827,230 - - N N N 39 Land Rio Pardo Rio Pardo RS 35,300,900 - - N N N 40 Land Others Others RS 194,173,240 - - N N N 41 Land Encruzilhada do Sul Encruzilhada do Sul RS 65,142,540 - - N N N 46 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - 8 - AGE (YEARS) 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF M 2 ) BUILDING FROM THIRD OF CONTRACT CONTRACT AREA PERSONS Ha) 42 Forests of Eucalyptus Serra Serra ES 24,686,730 - - Y N N 43 Forests of Eucalyptus Montanha Montanha ES 25,945,450 - - Y N N 44 Forests of Eucalyptus Alcobaça Alcobaça BA 281,693,820 - - Y N N 45 Forests of Eucalyptus Ibirapuan Ibirapuan BA 85,001,400 - - Y N N 46 Forests of Eucalyptus Mucuri Mucuri BA 135,676,330 - - Y N N 47 Forests of Eucalyptus Nova Viçosa Nova Viçosa BA 193,471,440 - - Y N N 48 Forests of Eucalyptus Prado/Vereda Prado/Vereda BA 14,598,370 - - Y N N 49 Forests of Eucalyptus Caravelas Caravelas BA 240,163,280 - - Y N N 50 Forests of Eucalyptus Teixeira de Freitas Teixeira de Freitas BA 25,215,750 - - Y N N 51 Forests of Eucalyptus Carlos Chagas Carlos Chagas MG 24,341,370 - - Y N N 52 Forests of Eucalyptus Nanuque Nanuque MG 39,898,740 - - Y N N 53 Forests of Eucalyptus Butiá Butiá RS 56,505,160 - - Y N N 54 Forests of Eucalyptus Mariana Pimentel Mariana Pimentel RS 16,160,870 - - Y N N 55 Forests of Eucalyptus São Jerônimo São Jerônimo RS 29,617,990 - - Y N N 56 Forests of Eucalyptus Barra do Ribeiro Barra do Ribeiro RS 74,929,420 - - Y N N 57 Forests of Eucalyptus Minas do Leão Minas do Leão RS 25,910,540 - - Y N N 58 Forests of Eucalyptus Tapes Tapes RS 18,835,170 - - Y N N 59 Forests of Eucalyptus Guaíba Guaíba RS 17,402,410 - - Y N N 60 Forests of Eucalyptus Arroio dos Ratos Arroio dos Ratos RS 34,433,990 - - Y N N 61 Forests of Eucalyptus Eldorado do Sul Eldorado do Sul RS 22,880,210 - - Y N N 47 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - 10 - 11 - RENTED FROM 12 - BEGINNIG OF 13 - END OF M 2 ) AREA (000 Ha) (YEARS) INSURANCE MORTGAGE THIRD PERSONS CONTRACT CONTRACT 62 Forests of Eucalyptus São Mateus São Mateus ES 232,301,600 - - Y N N 63 Forests of Eucalyptus Sooretama Sooretama ES 25,286,770 - - Y N N 64 Forests of Eucalyptus Aracruz Aracruz ES 336,899,620 - - Y N N 65 Forests of Eucalyptus Conceição da Barra Conceição da Barra ES 258,757,320 - - Y N N 66 Forests of Eucalyptus Jaguaré Jaguaré ES 40,997,400 - - Y N N 67 Forests of Eucalyptus Linhares Linhares ES 21,897,240 - - Y N N 68 Forests of Eucalyptus Pinheiros/Vila Valério/ Pinheiros/Vila Valério/ ES 36,006,140 - - Y N N Mucurici Mucurici 69 Forests of Eucalyptus Fundão /Stª Teresa Fundão /Stª Teresa ES 5,692,710 - - Y N N 70 Forests of Eucalyptus Rio Bananal Rio Bananal ES 3,661,260 - - Y N N 71 Forests of Eucalyptus Santa Leopoldina Santa Leopoldina ES 214,150 - - Y N N 72 Forests of Eucalyptus Dom Feliciano / Triunfo Dom Feliciano / Triunfo RS 35,943,030 - - Y N N 73 Forests of Eucalyptus Pantano Grande/ General Pantano Grande/ General RS 53,639,820 - - Y N N Camara Camara 74 Forests of Eucalyptus Charqueadas/Barão do Charqueadas/Barão do RS 10,582,350 - - Y N N Triunfo Triunfo 75 Forests of Eucalyptus Sertão Santana/ Sentinela Sertão Santana/ Sentinela RS 24,043,840 - - Y N N Sul/R.Prado Sul/R.Prado 76 Forests of Eucalyptus Amaral Ferrador/Camaquã Amaral Ferrador/Camaquã RS 21,257.520 - - Y N N 77 Forests of Eucalyptus Cachoeira do Sul Cachoeira do Sul RS 33,241.320 - - Y N N 78 Forests of Eucalyptus Cristal/Candelaria Cristal/Candelaria RS 10,044.780 - - Y N N 79 Forests of Eucalyptus Encruzilhada do Sul Encruzilhada do Sul RS 28,983.820 - - Y N N 48 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 80 Forests of Eucalyptus Lavras do Sul Lavras do Sul RS 14,679.790 - - Y N N 81 Forests of Eucalyptus Stª Margarida do Sul Stª Margarida do Sul RS 16,605.350 - - Y N N 82 Forests of Eucalyptus São Gabriel São Gabriel RS 31,096.070 - - Y N N 83 Forests of Eucalyptus São Sepe São Sepe RS 8,370.690 - - Y N N 84 Forests of Eucalyptus Vila Nova do Sul Vila Nova do Sul RD 8,670.990 - - Y N N 85 Forests of Preservation Others Others ES 552,906.580 - - N N N 86 Forests of Preservation Others Others BA 636,166.960 - - N N N 87 Forests of Preservation Others Others MG 66,462.620 - - N N N 88 Forests of Preservation Others Others RS 346,152.300 - - N N N 49 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.03 - OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY Equity stakes held by Controlling Stockholders, Administrators, Members of the Fiscal Council and Shares in Circulation Position as of March 31, 2008 PNA PNB Stockholders ON shares* % shares** % shares*** % Total % Controlling Stockholders Lorentzen 127,506,457 28.00 - 0.00 - 0.00 127,506,457 12.35 Safra 127,506,457 28.00 27,736,642 99.20 57,875,517 10.50 213,118,616 20.64 VCP 127,506,457 28.00 - 0.00 - 0.00 127,506,457 12.35 BNDES 56,880,857 12.50 0.00 0.00 56,880,857 5.51 Administrators - Board Members 1,905 0.00 - 29,009 0.00 30,914 0.00 Executive Officers 0 0.00 - 0.00 17,198 0.00 17,198 0.00 Fiscal Council 10 - - 10 Treasury Stock (1) - Other Stockholders (2) Total shares issued (3) Shares in Circulation (2) * Common registered shares ** Class A preferred shares *** Class B preferred shares Notes: Shares issued and repurchased by the Company. Total shares issued, less treasury stock and shares held by members of the fiscal council, board of directors (including alternates), executive officers and controlling stockholders. Total number of shares subscribed and issued by the Company. (4) Equity stake of Safra Group, consisting of: Arainvest Participações S. A. 127,506,457 ON shares, 27,736,642 PNA shares and Treasure Hold Investments Corp. 57,875,517 PNB shares. 50 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.03 - OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY Equity stakes held by Controlling Stockholders, Administrators, Members of the Fiscal Council and Shares in Circulation Position as of March 31, 2007 Stockholders ON shares % PNA shares % PNB shares % Total % Controlling Stockholders 8 Lorentzen 127,506,45 7 28.00 0 0.00 0 0.00 127,506,457 12.35 Safra 127,506,45 7 28.00 27,736,642 73.06 57,875,517 10.73 213,118,616 20.64 VCP 127,506,45 7 28.00 0 0.00 0 0.00 127,506,457 12.35 BNDES 56,880,857 12.49 10,000,000 26.34 24,392,530 4.52 91,273,387 8.84 Administrators 0 Board Members 2,005 0.00 0 0.00 59,509 0.00 61,514 0.00 Executive Officers 0 0.00 0 0.00 17,198 0.00 17,198 0.00 Fiscal Council 10 0 0 10 Treasury stock (1) 0 Other stockholders (2) Total shares issued (3) 9 Shares in circulation (2) Notes: Shares issued and repurchased by the Company. Total shares issued, less treasury stock and shares held by members of the fiscal council, board of directors (including alternates), executive officers and controlling stockholders. Total number of shares subscribed and issued by the Company. (4) Equity stake of Safra Group, consisting of: Arainvest Participações S. A. 127,506,457 ON shares, 27,736,642 PNA shares and Treasure Hold Investments Corp. 57,875,517 PNB shares. 51 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.05 - INVESTEMENT PROJECTS  Capital Investments In 2007 Aracruzs capital investments reached a total of R$ 1.194 million, fully 65% higher than 2006. Highlights for this past year were the following: Barra do Riacho Unit  Work was concluded on the optimization project, which increased the units rated pulp production capacity by 200 thousand tons per year, making it now capable of turning out 2.33 million tons per year. As a result, we are expecting a reduction in the overall production cost to the tune of around US$ 5/t, on account of gains in scale and reduction in the consumption of raw materials. Guaíba Unit  The initial phase of buying lands and forming forests to meet the needs of the project for increasing capacity has already been given the green light by the Board of Directors, and more than 70% of the lands have either already been purchased or deals have been clinched for such purchases. Final approval of the project, including the decision on the total investment in expansion, was made at a Board meeting in March 2008. The expansion project should be concluded in 2010 will increase the units total capacity to 1.8 million tons per year. The expansion project calls for construction of a new pulp production line alongside the present one with capacity to turn out 1.3 million tons per year  being able to attain 1.4 million tons on a medium-term horizon without the need for additional expenditures  which will demand investments on the order of US$ 1.8 billion. The preliminary forest and industrial environmental licenses have already been granted by the State Environmental Protection Foundation (Fepam-RS). Low Cost of Production  The Mill project will be developed according to the concept of an EPC (Engineering, Procurement and Construction) agreement, with the equipment and services required for the projects contracted mainly from local suppliers. The highlight of this new Mill will be the low operating cost, even more competitive than the present Veracel Mill in which Aracruz has a 50% stake. New technologies and synergies will ensure operational excellence and low cost of production at the same time. The new line will begin operating in August 2010, with adoption of modern environmental technologies that ensure less consumption of water and reduction in the volume of emissions and effluents, as well as better standards in terms of thermal and energy efficiency. The Forest base will also receive an increment, rising to 160 thousand hectares of tracts planted with eucalyptus trees and 90 thousand hectares of native reserves intended for permanent conservation and legal reserve. This total includes leased areas, forest contracts and partnerships with producers. Total forest investments are slated at US$ 600 million, including the acquisition of lands, infrastructure and tree growing, with 40% of the total amount already realized. Integrated Logistics  This project further encompasses the enhancement of logistics operations, with adoption of waterway routes for hauling raw materials and pulp. Around 50% of the raw material will reach the plant by water routes. To such end, three waterway terminals will be built in Guaíba, Rio Pardo and Cachoeira do Sul. 52 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.05 - INVESTEMENT PROJECTS Portocel  The first phase of the expansion project, which should be concluded in 2009, includes the construction of a new berth for ships, a new terminal for pulp barges, a sixth warehouse for storing pulp, dredging down to a depth of 12.5 meters, operational improvements and technical adaptations. Investments are estimated at US$ 80 million and will boost total handling capacity of the terminal to 7.5 million tons of pulp shipments per year in 2009. A second stage of the expansion project is set to occur between 2010 and 2026. With investments on the order of US$ 244 million to be made by the port shareholders, Aracruz and Cenibra, the project calls for construction of four more mooring berths, two warehouses and a new railroad branch line, boosting annual handling capacity of the terminal to 17 million tons. Veracel  By the end of 2008, roughly 70% of the forest base required to double Veracels output should be acquired. The new production line will have capacity for turning out 1.4 million tons of pulp per year, which will increase rated production capacity of the unit to 2.3 million tons per year (50% for each one of the partners, Aracruz and Stora Enso). Capital investments in 2007 were allocated to the following projects: R$ million Tree growing 285 Purchase of lands and forests 267 Other forest investments 60 Current industrial investments 101 Optimization projects (Guaíba and Barra do Riacho units) 298 Investments in Veracel 101 Investments in Portocel 53 Other investment 29 Total * * * 53 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS Environmental monitoring The Companys Environmental and Social Management System is fully implemented and consists of Environmental and Social Action Committees, as well as the Internal On-the-Job Accident Prevention Committees (CIPAs). The Aracruz project in these areas incorporates technologies that are compatible with both Brazilian environmental legislation and international standards. Treatment of liquid effluents The effluent treatment system at Aracruz is made up of a primary system and a secondary system. The primary system is the first stage in the treatment process whereby the effluents are neutralized and fibers and thick materials removed. The secondary system is comprised of six ponds, four of them aerated ponds and two stabilization ponds. This system also features an emergency backup pond capable of retaining effluents for up to 12 hours of operation. The volume of each pond is 200,000 m3 and the retention time for treatment is six days, that is, one day in each pond. Quality of the final effluent is broken down as follows: Suspended Solids (SS) 1.66 kg/t of dry pulp produced Organically Absorbed Halogen (AOX) 0.11 kg/t Chemical Demand for Oxygen (DQO) 16.5 kg/t of dry pulp produced Biochemical Demand for Oxygen (DBO) 1.70 kg/t of dry pulp produced Color 31.4 kg/t of dry pulp produced The discard of the treated effluents is carried out by means of an underground and underwater sewer interceptor made of polypropylene pipes, the length, diameter and thickness of which are approximately 2,500 m [1,000 mm in the underground portion (three pipes) and 1,100 m, 1,000 mm and 40 mm in the underwater portion (2 pipes)]. In the final part of the interceptor, submerged approximately 17 m, there are 70 100-mm diffusers in each one of the pipelines, spaced 4 m apart. The design of this system presumes minimum dilution of 1/140 (dilution factor of 140) in the launching zone. The conception of the design for the system of treating the effluent and discarding it at sea is highly secure, guaranteeing the quality of the marine ecosystem, as proven by studies and annual follow-ups conducted with respect to the regional marine flora and fauna. 54 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS Treatment of gaseous effluents Based on the same approach as in the treatment of liquid effluents, Aracruz has always sought to certify that all factors are taken into consideration to the utmost degree in its design project, chiefly environmental concerns. Some of the stages and equipment involved in the gaseous effluent treatment system are described as follows: Continuous Digesters: these devices are responsible for cooking the chips, the compost of which forms odors that occur in this stage of the production process; the chips are gathered together and burned in the limestone kilns and boilers. Condensed Particle Purifiers: the contaminated condensed particles coming from the evaporation stage and the continuous digesters are purified through a steam-based condensed particle purifier, with the gases creating the odor resulting from this purifying process being gathered together and burned in the limestone kilns and boilers. Recovery Boilers: Aracruz was one of the first mills in Brazil to adopt the low-odor-emission recovery boiler in its operations. The gases resulting from the burning of black liquor in the boiler are sent through electrostatic precipitators that remove the particle material in suspension and release them through chimney stakes that are 85 m high. This height is necessary to ensure thorough dispersal of the gases, thus protecting the local environment. The efficiency of the precipitators reaches as high as 99.9%. Auxiliary Boilers: the purpose of these additional boilers is to burn the eucalyptus bark. The gases resulting from this combustion are sent through electrostatic precipitators that retain the material in particles, with the gases being cast out into the atmosphere through chimneystacks that are 85 m high. The auxiliary boilers are also where the compost  which forms low- concentration odor collected in the vents of the black liquor tanks and in the pressurized chip silo of the digester  is burned. Limestone Kilns: these are part of the closed cycle of liquors. Their purpose is to cauterize the calcium carbonate. The gases coming from the limestone ovens are cleaned in highly efficient electrostatic precipitators. The gases that contain the odor-forming compost are burned in the limestone kilns. Emergency Incinerator: this is intended to burn the odor-forming gases when there is any impediment of the limestone kilns, hence preventing these gases from being released into the atmosphere. This piece of equipment is only used when the limestone kilns are shut down. Bleaching: the gases resulting from this operation are gathered together and washed in a system of alkaline absorption gas cleansers, being subsequently released into the atmosphere completely free of any undesirable compost. In short, we can state that at Aracruz: 99% of the particle material is removed and sent back into the process for re-utilization and 98% of the odor-forming compost is eliminated through direct burning in the limestone kilns and boilers, thereby ensuring that emissions into the atmosphere are minimized and meet the standards of applicable environmental legislation. 15.01 - ENVIRONMENTAL MATTERS 55 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 Environmental Performance - Biodiversity and Forest plants Reconciling economic development with preservation of the environment is a global challenged that tends to increase in complexity with the continuous growth of the worlds population and consumption of goods requiring the use of natural resources. As a result of this challenge, a major debate has ensued around the world between the total protection of biodiversity and the sustainable use of our natural resources, since the production of medicines and food for our future originates in our forests. This issue is of the utmost importance to Aracruz, inasmuch as its business is intrinsically dependent upon such natural resources as water, soil and biodiversity. There is a current of thinking which defends the position that the remaining areas of tropical rainforests in the world should be fully preserved intact, without any human activity whatsoever. For some, not even eco-tourism should be permitted, such that the forests are kept entirely isolated from society so that, through their own environmental balancing mechanisms, they can assure the preservation of all existing species. The advance of economic activities, mainly those related to agriculture and livestock raising, in areas of native forests is pointed to as the element chiefly responsible for deforestation in Brazil. Aracruz planted its first eucalyptus seedlings in the 1960s. This was done in the municipality (township) of Aracruz, in the Southeastern Brazilian State of Espírito Santo, in areas that for the most part had already been cleared of the native Forest. By way of example, one of the areas we originally purchased  measuring 8 thousand hectares  belonged to the Vitória Iron and Steel Company (Companhia Ferro e Aço de Vitória - Cofavi), which used the wood cut down in the area to produce the charcoal that fed its blast furnaces. Today, Aracruz has 400 thousand hectares of lands that largely belong to the Atlantic Rainforest biome, of which 139.2 thousand hectares are native reserve areas kept entirely preserved and protected, without any economic use at all. Biodiversity studies have demonstrated that the interspersing of preserved areas and eucalyptus forest tracts can maintain and develop various animal species that are endemic to the Atlantic Rainforest. By the same token, we are fully aware of the perception of a portion of our community that eucalyptus trees feature little diversity. Nonetheless, we consider that the biodiversity of eucalyptus tracts cannot be compared with native tropical forests that they do not aim to replace but rather should be compared instead with other crops that society needs for its comfort and well being. Eucalypts provides an alternative source of wood for a plethora of final uses, decreasing the pressure on native forests and contributing to keeping people on the land. Aracruz condemns the use of wood illegally extracted for any purpose and takes the position that the remaining portions of the Atlantic Rainforest should be preserved and, whenever possible, recovered, so as to create or expand the connectivity between the remaining forest fragments. In order to learn more about the interaction between its eucalyptus tracts, the native reserves of the Atlantic Rainforest and the environment in general, in 1993 Aracruz started the Micro-watershed Project (Projeto Microbacia). This project involves continuous environmental monitoring of the complete cycle of planting eucalyptus trees, the study of the relationship between these plants and the native forests and local fauna. Data regarding biodiversity, the hydrological cycle of eucalyptus plants and soil conditions are gathered, monitored and classified on an ongoing basis. 56 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS Environmental Fines Fines Barra do Riacho Unit Our main production unit was not slapped with any environmental assessment notice or fine during the course of 2007. Guaíba Unit In 2005 this unit, located in the Southern Brazilian State of Rio Grande do Sul, was environmentally assessed in the amount of R$ 15,000.00 (fifteen thousand Reais). This fine was levied by the State Environmental Protection Foundation (Fepam) with respect to the emission of reduced sulfur compounds (TRS) above the established levels. Aracruz filed an appeal, reporting precise problems that occurred in the sources of TRS emissions that did not result in exceeding the established standards in the sum total of the sources, as well as problems in the electrostatic precipitators installed in 2005 that did not live up to the performance guaranteed by the supplier. A plan for putting the sources into line was proposed and agreed to with Fepam. Caravelas Terminal A notification and assessment notice were received from the sanitary authorities in relation to the Caravelas Terminal in 2006. The parameter for drinking water (quantity of fecal coliforms) at the Terminal was higher than the level legally permitted in the monitoring sample taken. Aracruz identified the cause and took the measures required to resolve the problem, by replacing the chlorine dosing mechanism. * 57 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01 - LAWSUITS WITH HIGH VALUE TO 5% OF THE EQUITY OR OF THE NET PROFIT 1 - 2 - DESCRIPTION 3 - % NET EQUITY 4 - % NET PROFIT 5 - PROVISION 6 - VALUE (IN REAIS 000) ITEM 01 LABOR DISPUTE 0.33 1.76 YES 18,012 02 TRIBUTARY / FISCAL 8.65 45.79 YES 467,314 03 OTHER 0 0 NO 0 17.01 - TRANSACTIONS WITH RELATED PARTIES 58 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 Business transactions between the Parent Company and its subsidiary, jointly controlled and associated companies, such as the purchase and sale of products, purchase of raw materials and the contracting of services, are eliminated upon consolidation. Financial transactions, such as intercompany loans and prepayment agreements, involve effective interest rates that vary from 6.14% to 6.90% per annum, as well as exchange variation, that are likewise eliminated in the consolidation process. (a) Subsidiary / Associated Companies Parent Company Portocel- Terminal Especia- Aracruz Aracruz Mucuri lizado de Produtos Trading Agro - Barra do de International florestal Riacho Madeira Ltd. S.A. S.A. S.A. Total Total Current assets 173,635 1,778 876 176,289 70,250 Noncurrent assets 81 342 423 6,376 Current liabilities 44,860 1,078 45,938 145,673 Noncurrent 1,333,845 1,333,845 548,019 liabilities Sales revenues 2,270,685 6,688 2,277,373 2,110,606 Contracting of port services 13,973 13,973 14,221 Financial expenses (revenues), net (116,771 ) (116,771 ) (53,839 ) 59 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS CHAPTER I LEGAL NAME, OBJECT, REGISTERED OFFICES AND DURATION Article 1: ARACRUZ CELULOSE S.A. (a joint stock corporation under Brazilian law) is governed by these Bylaws and applicable Brazilian legislation. Article 2: The Companys corporate object is forestry, reforestation, processing and sale of forest products, exploration of renewable sources of energy and the performance of industrial, commercial, agricultural and livestock raising activities, to such end being empowered to: I - hold stakes in any form in other companies, by decision of the Board of Directors, at the proposal of the Executive Officers Committee. II - engage in any activities and perform any services directly and indirectly related to its principal activities, including importation and exportation. Article 3: The Companys registered offices and tax domicile are in the Municipality of Aracruz, State of Espírito Santo, Federal Republic of Brazil, and it may, by decision of the Executive Officers Committee, create offices and other establishments in Brazil and, by decision of the Board of Directors, through a Proposal of the Executive Officers Committee, offices and other establishments outside of Brazil. Article 4: The Companys duration is perpetuity. CHAPTER II CAPITAL STOCK AND SHARES Article 5 : The Companys subscribed capital stock is R$ 2,871,781,288.11 (two billion, eight hundred and seventy-one million, seven hundred and eight-one thousand, two hundred and eighty-eight Reais and eleven centavos), divided into 1,032,554,120 (one billion, thirty-two million, five hundred and fifty-four thousand, one hundred and twenty) registered shares, without par value, of which 455,390,699 (four hundred and fifty-five million, three hundred and ninety thousand, six hundred and ninety-nine) are common shares and 577,163,421 (five hundred and seventy-seven million, one hundred and sixty-three thousand, four hundred and twenty-one) are class A and B preferred shares. Paragraph 1 - The subscribed capital stock may be increased up to the limit of R$ 5,000,000,000.00 (five billion Reais), irrespective of any amendment to these Bylaws, by decision of the Board of Directors, at the Proposal of the Executive Officers Committee, unless such increase involves subscribing to shares for realization of assets, in which cases it depend upon approval of the General Meeting of Stockholders. 60 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Paragraph 2 - Capital increases may occur without respecting the previously existing ratio between the various types and classes of shares. Paragraph 3 - It will be up to the General Meeting of Stockholders to make the decision dealt with in the previous paragraph of this Article. Paragraph 4 - The number of preferred shares without voting rights or subject to restrictions in the exercise of such right may not exceed 2/3 (two thirds) of the total shares issued, except in cases covered by special provisions of applicable Brazilian legislation regarding tax incentives. Paragraph 5 - Stock splits shall always be carried out with the same type and class of shares split; capital increases arising from capitalization of the reserve resulting from the monetary restatement of paid-in capital shall be carried out without modification of the number of shares issued; the distribution of new shares resulting from capital increase by means of capitalization of earnings and reserves other than those referred to above shall be carried out  in relation to the common shares  through distribution of shares of the same type and  in relation to the preferred shares  through distribution of class B preferred shares. Article 6: Each common share of capital stock vests the right to 1 (one) vote in the decisions of the General Meeting of Stockholders. Article 7: The preferred shares do not vest voting rights, though they are assured the receipt of a dividend that is 10% (ten per cent) higher than that attributed to each common share and priority in reimbursement of capita in the event of dissolution of the Company. Paragraph 1 - Without prejudice to the provisions contained in the heading of this Article, class A preferred shares will have priority in receiving a minimum dividend of 6% (six per cent) per year, calculated on the amount of capital stock represented by this class of share and divided among them in equal parts. Paragraph 2 - The class B preferred shares, although being entitled to receiving the dividend calculated in conformity with the provision in the heading of this Article, do not have priority in receiving dividends. Paragraph 3 - The class A preferred shares may be converted into class B preferred shares, with the cost of conversion being covered by the interested stockholder. 61 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 8: The shares of the Companys capital stock may be maintained in a deposit account, in the name of their respective owners, without issue of stock certificates, at a reputable financial institution bearing the credentials of the Brazilian Securities Commission (CVM), as chosen by the Executive Officers Committee after hearing the advisory opinion of the Board of Directors. Sole paragraph: The interested stockholders will be responsible for covering the cost of the services of transfer of ownership of the register shares, with due heed being paid to the maximum limits set by the CVM. Article 9: Each class of shares will have its own numbering. Article 10: The stock certificates shall always be signed by 2 (two) Executive Officers, with the Company being empowered to issue multiple securities and certificates. Article 11: In the increases in the subscribed capital stock, the stockholders will be ensured the right of preference to subscribe to the shares, in the manner provided by law, for a period of not less than 30 (thirty) days. Paragraph 1 - The period of 30 (thirty) days covered by this Article shall be counted as from the publication of the call to subscription in the Official State Gazette (DOE). Paragraph 2 - A stockholder that does not make payment of the installments corresponding to the shares as prescribed in the subscription bulletin or upon call to do so, shall be considered in default, in the manner provided by law, hence being subject to the payment of interest of l2% (twelve per cent) per year, as well as monetary restatement and a fine of l0% (ten per cent) of the amount of the installment. CHAPTER III GENERAL MEETING OF STOCKHOLDERS Article 12: The General Meeting of Stockholders shall be held annually (AGM), on or before the 30th day of April each year, and extraordinarily (EGM), whenever Company interest so requires. Sole paragraph - The General Meeting of Stockholders shall be presided over by the Chairman of the Board of Directors, who will choose one ore more Secretaries from among the stockholders present at the meeting. Article 13: The General Meeting of Stockholders shall set the total amount for remuneration of the members of the Board of Directors and Executive Officers Committee. Sole paragraph - The apportionment of the remuneration among the administrators shall be set by the Board of Directors. 62 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS CHAPTER IV COMPANY MANAGEMENT Article 14: The Company is to be administered by a Board of Directors and an Executive Officers Committee. Sole paragraph - Up to a maximum of 1/3 (one third) of the members of the Board of Directors may also be appointed to positions as Executive Officers. SECTION I BOARD OF DIRECTORS Article 15: The Board of Directors shall be made up of at least 9 (nine) and no more than 12 (twelve) members, one of whom will serve as Chairman and all of whom shall be stockholders resident in Brazil, elected by the General Meeting of Stockholders for terms of office lasting 3 (three) years, with re-election being permitted, and they shall remain in office until such time as their successors take office. Paragraph 1 - Any Board Member may submit to the approval of the General Meeting of Stockholders the nomination of an alternate for the purpose of replacing him or her in the sessions of the Board of Directors. Paragraph 2 - The Board Members shall take office by signing the appropriate entry in the Minutes of the Meetings of the Board of Directors. Paragraph 3 - Once they take office, the Board of Directors shall elect from among their members the 1st and 2nd Vice-Presidents, who in such order shall replace the Chairman in the event of the latters occasional absence or impediment. Paragraph 4 - Whenever it deems necessary, the Board of Directors may create Committees with the functions of serving as advisory and instruction panels for matters in which they are specialized. Paragraph 5 - The Committees mentioned in Paragraph 4 above may operate on a part- or full-time basis and, in addition to the members of the Board, may also be comprised of any members of the Executive Officers Committee and such other persons as are invited to participate for this purpose. 63 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 16: The Board of Directors is responsible for: I - setting the general guidelines for the Companys business operations and formulating the respective economic-financial policies; II - appointing and dismissing the Executive Officers and, at the proposal of the President and Chief Executive Officer (CEO), setting their respective powers and duties; III - inspecting the managerial activities of the Executive Officers, examining the Companys books and papers at any time, requesting information regarding contracts and agreements signed or in the process of being signed, as well as any other acts; IV - calling the General Meeting of Stockholders; V - expressing their opinion on the Report of Management and the accounts prepared by the Executive Officers Committee; VI - deciding on increases in the Companys capital stock and resulting issue of shares, setting the issue price, provided that the limit of the authorized capital stock is observed, except in the case of the provision regarding the decision-making process contained in Article 5, Paragraph 3 of these Bylaws; VII - authorizing the sale, mortgage or any other form of encumbrance of the Companys permanent assets (fixed assets and investments) and posting of guarantees for third party obligations, except in the case of personal guarantees in favor of the Companys own subsidiaries, which shall not depend upon prior authorization; VIII - choosing and dismissing independent auditors; IX - orienting and advising the Executive Officers Committee in all matters of interest to the Company; X - following up on the carrying out of the Companys transactions, for the purpose of seeing whether the decisions of the General Meeting of Stockholders and the Board of Directors itself are being respected; XI - approving the Companys plans, programs and financial and investment budgets; XII - approving the guidelines to be observed by the Companys representatives in the General Meetings of Shareholders of the subsidiary and associated companies or others in which it holds stakes; XIII - approving in advance and contracts or agreements to be signed between the Company and its stockholders; 64 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS XIV - authorizing the acquisition of shares issued by the Company itself, for purposes of cancellation or maintenance as treasury stock, as well as subsequent disposal thereof; XV - deciding on the issuance of promissory notes and/or other such commercial paper; XVI - approving the guidelines to be observed by the members appointed by the Company to the boards of directors or other management bodies at companies in which the Company has a share in control without holding it separately, associated companies or others in which it holds stakes, with respect to relevant issues such as, but not limited to, the appointment of administrators, participation in other companies, negotiation of equity stakes, increase in the capital stock or authorized capital, approval of business plans and alterations thereto, amendments to bylaws, issuance of securities, sale or encumbrance of fixed assets, contracts or agreements with related parties and investments in new production capacities. XVII - With respect to a company in which the Company shares control without holding it separately, the provision contained in the final part of item VII of this Article shall not apply, and prior authorization of the Board of Directors will be required to provide any guarantees, either personal or in the form of a mortgage. Article 17: The Board of Directors shall meet whenever the Companys corporate interests so require, upon call of the Chairman, Vice-Chairman exercising the Board Chairmanship or at least 3 (three) Board Members. Board resolutions shall be approved by majority of votes, with the presence of more than half of the Board Members. Paragraph 1 - Meetings of the Board of Directors shall be called by either letter or telegram with at least (five) days advance notice. Paragraph 2 - Whenever called upon, the Executive Officers shall assist meetings of the Board of Directors. Paragraph 3 - The Chairman may invite another Board Member to serve as Secretary for the meeting. Article 18: In case a Board Members position becomes vacant, their respective alternate shall be called upon to replace them and, in the absence of such an alternate, another alternate shall be chosen by the other Board Members and exercise the respective functions of the person replaced until such time as the first General Meeting of Stockholders is held after such a situation occurs. Sole paragraph - The successor Board Members shall fill out the term of Office of the respective persons they replaced. 65 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 19: The Board Chairman or Vice-Chairman exercising the Chairmanship shall be responsible for: 1 . presiding over General Meetings of Stockholders; 2 . calling and chairing meetings of the Board of Directors; 3 . supervising the Boards administrative services; and 4 . organizing and supervising distribution of the order of business for each meeting, as well as such information as is required to appropriately inform the Board Members, at least 5 (five) business days prior to the date of each meeting. SECTION II EXECUTIVE OFFICERS COMMITTEE Article 20: The Executive Officers Committee shall be made up of at least 2 (two) and no more than 8 (eight) members who may or may not be stockholders, though they must be Brazilian residents, one being the President & CEO and the others Executive Officers, one of whom, if thus designated in advanced by the Board of Directors, may hold the title of Vice-President and, without prejudice to his permanent powers and duties, will also have the function of replacing the President & CEO in case of the latters temporary impediments and succeed same in case of vacancy, until such time as the Board of Directors appoints a replacement to fill out the remaining term of office of the replaced President. Paragraph 1 - The members of the Executive Officers Committee shall be appointed by the Board of Directors for terms of office lasting 3 (three) years and shall remain in office until such time as their successors take office, with re-appointment being permitted. Paragraph 2 - The Executive Officers shall take office by signing their respective oaths in the book of Minutes of the Meetings of the Executive Officers Committee. Article 21: Provided that the directives and decisions of the Board of Directors and the General Meeting of Stockholders are complied with, the Executive Officers Committee shall have broad powers of administration and management over the Companys business affairs, being empowered to engage in any and all acts and carry out all operations that are related to achievement of the Company objectives. Sole paragraph - Without prejudice to the provisions contained in item VII of Article l6 of these Bylaws, the Executive Officers Committee by collective decision may authorize the sale of chattel goods and equipment that have become unusable, unnecessary or obsolete. 66 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 22: The President & CEO is responsible for executive direction of the Company, thus being empowered to organize, coordinate and supervise the activities of the other Executive Officers to ensure that the decisions and directives set by the General Meeting of Stockholders and Board of Directors are faithfully observed and carried out. Paragraph 1 - Further, the President & CEO is specifically responsible for: I - calling and presiding over meetings of the Executive Officers Committee; II - keeping the Board of Directors informed about the Companys activities. Paragraph 2 - The other members of the Executive Officers Committee shall have the powers and duties established for them by the Board of Directors at the proposal of the President & CEO. Article 23: Provided that the provisions contained in item I of Article 2 and items VII and XIII to XV of Article 16 of these Bylaws are adhered to, the members of the Executive Officers Committee, always acting in pairs, are empowered to actively and passively represent the Company in and out of court, including as regards the sale or encumbrance of permanent assets and discharge of the obligations of third parties with respect to the Company. Paragraph 1 - In order to engage in legal acts in general the Company may also be represented by 1 (one) Officer and 1 (one) attorney or 2 (two) attorneys with special powers. Paragraph 2 - The power of attorney instruments are to bear the signatures of 2 (two) Executive Officers, specify the powers granted, except in the case of those containing an ad judicia clause, and be valid for no more than 1 (one) year. Paragraph 3 - The Company may be represented by 1 (one) single Officer or 1 (one) single attorney with specific powers for acts involving representation before federal, state and municipal public agencies, quasi-autonomous bodies (autarchies), state-owned enterprises, mixed economy companies (part state-owned, part publicly traded), utility companies holding concessions and permits to provide public services; acts that do not entail creation of an obligation for the Company or discharge of third party obligations with respect to the Company; acts required to comply with tax and Social Security obligation; those for preservation of its rights in administrative or any other kind of case; endorsement of checks for credit in Company bank accounts; acts required to run current bank accounts for making purchases involving small amounts, up to the limit equivalent to 3 (three) minimum salaries; and acts relating to relations with employees. 67 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS S Paragraph 4 - In order to carry out acts outside of the jurisdiction of its registered offices and tax venue, as authorized in the manner provided in these Bylaws, the Company may be represented by 1 (one) single Officer or by 1 (one) single attorney with express powers to carry out the specific act in question, with such representative being appointed by collective decision of the Executive Officers Committee. Article 24: In the case of vacancy of the position of a member of the Executive Officers Committee, the Board of Directors shall appoint a replacement to full out the term of the office of the substituted officer. Sole paragraph - Except for the provisions contained in Article 20, in the absences and temporary impediments of any Officer, he is to be replaced by the President & CEO or by such other Officer as he appoints. The replacements appointed in the manner prescribed by this sole paragraph shall exercise their functions on a cumulative basis together with those of the substituted Officer until such time as the latter takes over the position once again. Article 25: The Executive Officers Committee shall meet whenever required by the interests of the Company, either at the registered offices or at a place indicated in the call to meeting, with the presence of the President & CEO or Vice-President being mandatory. The decisions, as recorded in the minutes of the meeting, shall be made by absolute majority of the votes of the members present, with the President & CEO or Vice-President having the tie breaking vote beside their individual vote. CHAPTER V FISCAL COUNCIL Article 26: The Company shall have a permanently operating Fiscal Council made up of from 3 (three) to 5 (five) full members and an equal number of alternates, and its functioning shall be governed by the applicable legal provisions. CHAPTER VI CORPORATE YEAR Article 27: The Companys corporate year shall coincide with the calendar year. The annual balance sheet shall be drawn up on December 31 of each year, with adherence to applicable legal provisions, and the following amounts shall be deducted from the net income accrued, after the provisions, amortization and depreciation determined or permitted by law: I - five per cent (5%) for setting up the legal reserve fund, until such time as it reaches 20% (twenty per cent) of the capital stock; 68 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS II - twenty-five per cent (25%), at least, for payment of the mandatory minimum dividend to the stockholders, as calculated based on the net income for the year, adjusted in the manner provided by law and with due heed being paid to the priority assured to the preferred shares. Paragraph 1 - The remaining balance is to be appropriated in the manner decided by the General Meeting of Stockholders, as proposed by the Board of Directors, with the advice of the Fiscal Council also being heard if it is functioning. Paragraph 2 - The Board of Directors may determine the drawing up of interim balance sheet on a semi-annual basis or for shorter periods, as well as distribution of intermediary dividends to the charged to the accrued income, retained earnings or revenue reserve accounts already set up. CHAPTER VII GENERAL PROVISIONS Article 28: In order to qualify for being observed by the Company, shareholders agreements are to be kept on file at the registered offices and may, at the initiative of the interested parties, be annotated in the respective record books and on the share certificates. Article 29: The Company shall maintain a permanent Technological Research and Development body, funded by specific budgetary resources according to annual or multi-year programs. Article 30: The Company shall maintain a social assistance service for its employees, funded by specific budgetary resources according to annual or multi-year programs. Article 31: The Company shall be liquidated in the cases provided by law or by decision of the General Meeting of Stockholders. Sole paragraph - It shall be the responsibility of the General Meeting of Stockholders to establish the manner of liquidation and that of the Board of Directors, which shall be maintained, to appoint a liquidator. The functioning of the Fiscal Council shall depend on the request of the stockholders, in the manner provided by law. 69 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS CHAPTER VIII TRANSITORY PROVISIONS Article 32: In the manner prescribed by Article 172 of the Brazilian Corporation Law (No. 6.404/76 of December 15, 1976, the preference rights assured to the stockholders under Article 11 of these Bylaws shall not apply to the capital increase to be carried out in 1992 through public subscription in Brazil and simultaneous issuance of American Depository Receipts (ADR) overseas, nor to the subsequent additional increase that was carried out to cover the exercise of the option to be granted to the underwriters of such increase, according to normal international market practices, in the amount of not more 15% (fifteen per cent) of the respective amount. Article 33: The power to make the decision dealt with in the above article, as well as to carry out the other acts required to make the capital increases mentioned therein effective, shall be that of Board of Directors, in the manner provided by Article 16, item VI, of these Bylaws, and such capital increases may be made irrespective of the previously existing ratios between the different types and classes of shares, with the provisions contained in Article 5, Paragraph 3, not applying to such capital increases. Checks with the original; extracted from the appropriate document. José Luiz Braga Secretary 19.0 - SUBSIDIARIES 70 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 Aracruz Trading S.A. 19.06 .01- BALANCE SHEET  ASSET THOUSAND OF R$ 000 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 292 348 28,140 1.1 CURRENT ASSETS 292 348 17,708 1.1.1 CASH AND CASH EQUIVALENTS 292 348 1,927 1.1.1.1 BOX AND BANKS 292 241 171 1.1.1.2 FINANCIAL APPLICATIONS 0 107 1,756 1.1.2 CREDITS 0 0 5,665 1.1.3 INVENTORIES 0 0 9,925 1.1.4 OTHERS 0 0 191 1.2 CURRENT NOT ASSETS 0 0 10,432 1.2.1 LONG-TERM ASSETS 0 0 7,651 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 7,651 1.2.1.2.1 FROM AFFILIATES 0 0 7,651 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 0 0 2,781 1.2.2.1 INVESTMENTS 0 0 2,781 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.2.2.4 DEFERRED CHARGES 0 0 0 71 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Trading S.A. 19.06.02  - BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2006 4  DATE 12/31/2006 5  DATE 12/31/2005 2 TOTAL LIABILITIES 292 348 28,140 2.1 CURRENT LIABILITIES 0 8 4,612 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS (6 ) (6 ) 4,606 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 14 14 6 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 292 340 23,528 2.4.1 PAID-IN CAPITAL 173 208 228 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 119 132 23,300 72 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Trading S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 5  FROM: 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 0 9,783 119,419 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 (270 ) (13,801 ) 3.3 NET SALES REVENUE 0 9,513 105,618 3.4 COST OF GOODS SOLD 0 (9,924 ) (73,507 ) 3.5 GROSS PROFIT 0 (411 ) 32,111 3.6 OPERATING (EXPENSES) INCOME 10 543 (8,811 ) 3.6.1 SELLING 0 (1,695 ) (8,796 ) 3.6.2 GENERAL AND ADMINISTRATIVE 0 (28 ) (210 ) 3.6.3 FINANCIAL 10 50 (1,386 ) 3.6.3.1 FINANCIAL INCOME 12 1,764 2,358 3.6.3.2 FINANCIAL EXPENSES (2 ) (1,714 ) (3,744 ) 3.6.4 OTHER OPERATING INCOME 0 11,966 120,646 3.6.5 OTHER OPERATING EXPENSES 0 (9,783 ) (119,384 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 33 319 3.7 OPERATING INCOME (LOSS) 10 132 23,300 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 10 132 23,300 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 10 132 23,300 7 7 7 CAPITAL STOCK-QUANTITY (THOUSANDS) 7,697,000 7,697,000 7,697,000 EARNINGS PER SHARE 0,00000 0,00002 0,00303 LOSS PER SHARE - - - 73 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.06 .01- - BALANCE SHEET  ASSET  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 355,506 432,330 357,421 1.1 CURRENT ASSETS 355,317 432,253 357,366 1.1.1 CASH AND CASH EQUIVALENTS 1,308 22,813 10,290 1.1.2 CREDITS 211,505 236,199 200,262 1.1.3 INVENTORIES 140,473 171,578 142,614 1.1.4 OTHERS 2,031 1,663 4,200 1.2 CURRENT NOT ASSETS 189 77 55 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.2 CREDITS 0 0 0 1.2.1.2.1 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.2 FROM AFFILIATES 0 0 0 1.2.1.2.3 FROM SUBSIDIARIES 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 189 77 55 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 189 77 55 1.2.2.3 DEFERRED CHARGES 0 0 0 74 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 2 TOTAL LIABILITIES 355,506 432,330 357,421 2.1 CURRENT LIABILITIES 341,533 420,181 345,703 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 339,335 415,894 345,167 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 2,198 866 536 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 3,421 0 2.1.8 OTHERS 0 0 0 2,2 NOT CURRENT LIABILITIES 0 0 0 2.2.1 LONG-TERM LIABILITIES 0 0 0 2.2.1.1 LOANS AND FINANCING 0 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 0 0 0 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 13,973 12,149 11,718 2.4.1 PAID-IN CAPITAL 354 428 468 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 13,619 11,721 11,250 75 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 5  FROM: 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 1,256,357 1,437,931 1,321,955 3.2 SALES TAXES AND OTHER DEDUCTIONS (171,745 ) (239,856 ) (205,302 ) 3.3 NET SALES REVENUE 1,084,612 1,198,075 1,116,653 3.4 COST OF GOODS SOLD (1,046,875 ) (1,165,360 ) (1,083,708 ) 3.5 GROSS PROFIT 37,737 32,715 32,945 3.6 OPERATING (EXPENSES) INCOME (31,645 ) (30,273 ) (30,754 ) 3.6.1 SELLING (27,744 ) (27,224 ) (26,269 ) 3.6.2 GENERAL AND ADMINISTRATIVE (2,301 ) (2,429 ) (1,826 ) 3.6.3 FINANCIAL 177 (618 ) (2,659 ) 3.6.3.1 FINANCIAL INCOME 193 (32,126 ) (48,599 ) 3.6.3.2 FINANCIAL EXPENSES (16 ) 31,508 45,940 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (1,777 ) (2 ) 0 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 6,092 2,442 2,191 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 6,092 2,442 2,191 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (2,183 ) (997 ) (1,318 ) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 3,909 1,445 873 CAPITAL STOCK-QUANTITY (THOUSANDS) 200,000 200,000 200,000 EARNINGS PER SHARE 0,01955 0,00723 0,00437 LOSS PER SHARE - - - 76 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Mucuri Agroflorestal S.A 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 76,255 76,224 75,541 1.1 CURRENT ASSETS 0 0 0 1.1.1 CASH AND CASH EQUIVALENTS 0 0 0 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 CURRENT NOT ASSETS 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2 1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 76,255 76,224 75,541 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 76,255 76,224 75,541 1.2.2.4 DEFERRED CHARGES 0 0 0 77 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Mucuri Agroflorestal S.A 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 2 TOTAL LIABILITIES 76,255 76,224 75,541 2.1 CURRENT LIABILITIES 81 6,049 5,366 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 0 0 0 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 81 6,049 5,329 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 76,174 70,175 70,175 2.4.1 PAID-IN CAPITAL 78,299 72,300 72,300 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (2,125 ) (2,125 ) (2,125 ) 78 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 125,446 124,270 7,867 1.1 CURRENT ASSETS 65,618 118,759 5,964 1.1.1 CASH AND CASH EQUIVALENTS 55,461 109,966 3,043 1.1.2 CREDITS 3,761 3,932 2,729 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 6,396 4,861 192 1,2 CURRENT NOT ASSETS 59,828 5,511 1,903 1.2.1 LONG-TERM ASSETS 3,230 1,190 1,258 1.2.1.1 CREDITS 2,511 1,190 704 1.2.1.1.1 DEFERRED TAXES 2,511 1,190 704 1.2.1.1.2 TAXES 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 719 0 554 1.2.1.3.1 ESCROW DEPOSITS 719 0 554 1.2.2 FIXED ASSETS 56,598 4,321 645 1.2.2.1 INVESTMENTS 20 20 20 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER INVESTMENTS 0 20 20 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 56,598 4,301 625 1.2.2.3 DEFERRED CHARGES 0 0 0 79 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE  12/31/2005 2 TOTAL LIABILITIES 125,446 124,270 7,867 2.1 CURRENT LIABILITIES 17,565 12,696 4,079 2.1.1 LOANS AND FINANCING 4,797 6,727 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 5,180 1,230 1,564 2.1.4 TAXES 5,074 2,493 494 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 2,172 1,919 1,162 2.1.6.1 VACATION AND 13rd SALARY 2,172 1,919 1,162 2.1.7 LOANS FROM RELATED PARTIES 342 327 859 2.1.8 OTHERS 0 0 0 2.1.8.1 PROPOSED DIVIDENDS 0 0 0 2.1.8.2 OTHERS 0 0 0 2.2 NOT CURRENT LIABILITIES 100,023 107,697 2,158 2.2.1 LONG-TERM LIABILITIES 100,023 107,697 2,158 2.2.1.1 LOANS AND FINANCING 94,014 104,460 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 5,493 2,684 2,133 2.2.1.3.1 TAX CONTINGENCIES 0 0 233 2.2.1.3.2 LABOR CONTINGENCIES 5,493 2,684 1,900 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 516 553 25 2.2.1.5.1 OTHERS 78 82 0 2.2.1.5.2 TAX TO PAY 438 471 0 2.4 STOCKHOLDERS EQUITY 7,858 3,877 1,630 2.4.1 PAID-IN CAPITAL 2,304 1,573 1,573 2.4.2 CAPITAL RESERVES 1,772 132 19 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.5 RETAINED EARNINGS 3,782 2,172 38 80 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 5  FROM: 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 53,563 41,347 25,611 3.2 SALES TAXES AND OTHER DEDUCTIONS (6,315 ) (4,800 ) (3,431 ) 3.3 NET SALES REVENUE 47,248 36,547 22,180 3.4 COST OF GOODS SOLD (30,738 ) (24,525 ) (16,557 ) 3.5 GROSS PROFIT 16,510 12,022 5,623 3.6 OPERATING (EXPENSES) INCOME (10,418 ) (8,291 ) (5,589 ) 3.6.1 SELLING 0 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (9,258 ) (8,253 ) (5,963 ) 3.6.3 FINANCIAL (429 ) 10 377 3.6.3.1 FINANCIAL INCOME 511 489 499 3.6.3.2 FINANCIAL EXPENSES (940 ) (479 ) (122 ) 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (731 ) (48 ) (3 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 6,092 3,731 34 3.8 NON-OPERATING (EXPENSES) INCOME (17 ) 0 27 3.8.1 INCOME 50 0 50 3.8.2 EXPENSES (23 ) 0 (23 ) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 6,075 3,731 61 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (2,094 ) (1,484 ) (21 ) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 3,981 2,247 40 CAPITAL STOCK-QUANTITY (THOUSANDS) 7,781 7,781 7,781 EARNINGS PER SHARE 0,51163 0,28878 0,00514 LOSS PER SHARE - - - 81 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Produtos de Madeira S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 60,662 64,498 67,089 1.1 CURRENT ASSETS 21,399 24,368 22,580 1.1.1 CASH AND CASH EQUIVALENTS 1,311 1,192 900 1.1.2 CREDITS 5,063 10,389 6,755 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 2,511 7,433 3,952 1.1.2.2 CREDITS OTHERS 2,552 2,956 2,803 1.1.3 INVENTORIES 14,639 12,681 14,790 1.1.4 OTHERS 386 106 135 1.2 CURRENT NOT ASSETS 39263 40,130 44,509 1.2.1 LONG-TERM ASSETS 302 278 370 1.2.1.1 CREDITS 302 278 370 1.2.1.1.1 TAXES 302 278 370 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.1.3.1 ESCROW DEPOSITS 0 0 0 1.2.2 FIXED ASSETS 38,961 39,852 44,139 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 37,198 37,057 40,313 1.2.2.3 DEFERRED CHARGES 1,763 2,795 3,826 82 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Produtoss de Madeira S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 2 TOTAL LIABILITIES 60,662 64,498 67,089 2.1 CURRENT LIABILITIES 5,577 5,510 6,281 2.1.1 LOANS AND FINANCING 0719 0 01,138 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 3,766 4,489 4,276 2.1.4 TAXES 384 268 255 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 569 609 493 2.1.6.1 VACATION AND 13rd SALARY 569 609 493 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 139 144 119 2.2 LONG-TERM LIABILITIES 62 0 0 2.2.1 LOANS AND FINANCING 62 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 62 0 0 2.4 STOCKHOLDERS EQUITY 55,023 58,988 60,808 2.4.1 PAID-IN CAPITAL 145,655 145,655 145,655 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (90,632 ) (86,667 ) (84,847 ) 83 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Produtoss de Madeira S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2007 4  FROM : 01/01/2/31/2006 5  FROM : 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 28,906 35,477 29,319 3.2 SALES TAXES AND OTHER DEDUCTIONS (3,598 ) (2,277 ) (2,965 ) 3.3 NET SALES REVENUE 25,308 33,200 26,354 3.4 COST OF GOODS SOLD (25,100 ) (29,527 (29,097 ) 3.5 GROSS PROFIT 208 3,673 (2,743 ) 3.6 OPERATING (EXPENSES) INCOME (4,173 ) (5,433 ) (6,993 ) 3.6.1 SELLING (1,708 ) (2,257 ) (1,489 ) 3.6.2 GENERAL AND ADMINISTRATIVE (3,518 ) (3,864 ) (3,786 ) 3.6.3 FINANCIAL (184 ) (18 ) (222 ) () 6.3.1 FINANCIAL INCOME (159 ) 113 178 3.6.3.2 FINANCIAL EXPENSES (25 ) (131 ) (400 ) 3.6.4 OTHER OPERATING INCOME 1,237 2 3 3.6.5 OTHER OPERATING EXPENSES 0 704 (1,499 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (3,965 ) (1,760 ) (9,736 ) 3.8 NON-OPERATING (EXPENSES) INCOME 0 (61 ) 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 (61 ) 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (3,965 ) (1,821 ) (9,736 ) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (3,965 ) (1,821 ) (9,736 ) CAPITAL STOCK-QUANTITY (THOUSANDS) 44 44 44 EARNINGS PER SHARE LOSS PER SHARE (90,11364 ) (41,38636 ) (221,27273 ) 84 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Veracel Celulose S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 1,790,386 1,839,458 1,817,609 1.1 CURRENT ASSETS 126,292 144,624 160,043 1.1.1 CASH AND CASH EQUIVALENTS 707 401 333 1.1.2 CREDITS 64,447 69,416 88,991 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 45,600 54,096 79,070 1.1.2.2 CREDITS OTHERS 18,847 15,320 9,921 1.1.3 INVENTORIES 60,066 66,649 63,099 1.1.4 OTHERS 1,072 8,158 7,620 1.2 CURRENT NOT ASSETS 1,664,094 1,694,834 1,657,566 1.2.1 LONG-TERM ASSETS 126,970 147,253 85,248 1.2.1.1 CREDITS 73,531 91,034 39,523 1.2.1.1.1 DEFERRED TAXES 26,344 23,354 23,827 1.2.1.1.2 TAXES 47,187 67,680 15,696 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 47,750 50,292 40,176 1.2.1.2.1 FROM AFFILIATES 47,750 50,292 40,176 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.21 3 OTHERS 5,689 5,927 5,549 1.2.1.3.1 ESCROW DEPOSITS 5,689 5,303 4,851 1.2.1.3.2 OTHERS 0 624 698 1.2.2 FIXED ASSETS 1,537,124 1,547,581 1,572,318 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 1,491,563 1,492,574 1,507,864 1.2.2.3 DEFERRED CHARGES 45,561 55,007 64,454 85 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Veracel Celulose S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 2 TOTAL LIABILITIES 1,790,386 1,839,458 1,817,609 2.1 CURRENT LIABILITIES 142,376 171,953 83,102 2.1.1 LOANS AND FINANCING 114,054 140,649 44,887 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 18,227 21,526 30,219 2.1.4 TAXES 2,500 3,212 1,785 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 7,300 6,363 6,105 2.1.6.1 VACATION AND 13rd SALARY 7,300 6,363 6,105 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 295 203 106 2.2 NOT CURRENT LIABILITIES 492,002 764,581 901,591 2.2.1 LONG-TERM LIABILITIES 492,002 764,581 901,591 2.2.1.1 LOANS AND FINANCING 480,184 755,318 887,278 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 11,818 9,263 9,171 2.2.1.3.1 TAX CONTINGENCIES 11,818 9,263 9,171 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.6 OTHERS 0 0 5,142 2.4 STOCKHOLDERS EQUITY 1,156,008 902,924 832,916 2.4.1 PAID-IN CAPITAL 1,188,553 939,143 885,816 2.4.2 CAPITAL RESERVES 9,446 6,989 3,836 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 967 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (41,991 ) (43,208 ) (57,703 ) 86 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 87 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Veracel Celulose S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2007 4  FROM : 01/01/2/31/2006 5  FROM : 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 400,292 387,086 165,765 3.2 SALES TAXES AND OTHER DEDUCTIONS (1,079 ) (1,529 ) (3,994 ) 3.3 NET SALES REVENUE 399,213 385,557 161,771 3.4 COST OF GOODS SOLD (296,353 ) (268,527 ) (135,656 ) 3.5 GROSS PROFIT 102,860 117,030 26,115 3.6 OPERATING (EXPENSES) INCOME (91,017 ) (98,454 ) (75,324 ) 3.6.1 SELLING (15,883 ) (16,749 ) (8,154 ) 3.6.2 GENERAL AND ADMINISTRATIVE (15,794 ) (14,881 ) (24,426 ) 3.6.3 FINANCIAL (32,222 ) (49,673 ) (26,795 ) () 6.3.1 FINANCIAL INCOME 876 845 3,662 3.6.3.2 FINANCIAL EXPENSES (33,098 ) (50,518 ) (30,457 ) 3.6.4 OTHER OPERATING INCOME 7,910 3,084 1,499 3.6.5 OTHER OPERATING EXPENSES (35,028 ) (20,235 ) (17,448 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 11,843 18,576 (49,209 ) 3.8 NON-OPERATING (EXPENSES) INCOME (4,013 ) 333 (813 ) 3.8.1 INCOME 1,903 853 1550 3.8.2 EXPENSES (5,916 ) (520 ) (968 ) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 7,830 18,909 (50,022 ) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (6,614 ) (5,380 ) 14,590 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 1,216 13,529 (35,432 ) CAPITAL STOCK-QUANTITY (THOUSANDS) 219,635,254 219,635,254 219,635,254 EARNINGS PER SHARE 0,00001 0,00006 LOSS PER SHARE (0,00016 ) 88 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Trading International Ltd 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 2,317,279 1,957,227 3,062,839 1.1 CURRENT ASSETS 981,086 1,402,627 1,479,900 1.1.1 CASH AND CASH EQUIVALENTS 98,730 386,117 291,698 1.1.2 CREDITS 718,234 864,429 1,040,610 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 717,363 862,957 1,036,503 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 672,654 717,953 665,273 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - 44,709 145,004 371,230 OTHERS 1.1.2.2 CREDITS OTHERS 871 1,472 4,107 1.1.2.2.1 TAX CREDITS 871 1,472 4,107 1.1.3 INVENTORIES 162,106 149,751 142,999 1.1.4 OTHERS 2,016 2,330 4,593 1.2 CURRENT NOT ASSETS 1,336,193 554,600 1,582,939 1.2.1 LONG-TERM ASSETS 1,333,845 551,464 1,582,935 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 1,333,845 551,454 1,576,189 1.2.1.2.1 FROM AFFILIATES 1,333,845 551,454 1,576,189 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 6,746 1.2.2 FIXED ASSETS 2,348 3,146 4 1.2.2.1 INVESTMENTS 2,331 3,133 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 2,331 3,133 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 17 13 4 1.2.2.3 DEFERRED CHARGES 0 0 0 89 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Trading Hungary Ltd 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 2 TOTAL LIABILITIES 2,317,279 1,957,227 3,062,839 2.1 CURRENT LIABILITIES 232,168 134,543 597,026 2.1.1 LOANS AND FINANCING 0 0 319,790 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 226,665 123,814 259,989 2.1.4 TAXES 2,752 6,892 5,116 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 7,490 2.1.8 OTHERS 2,751 3,837 4,641 2.2 NOT CURRENT LIABILITIES 0 0 1,354,718 2.2.1 LONG-TERM LIABILITIES 0 0 1,354,718 2.2.1.1 LOANS AND FINANCING 0 0 1,354,718 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 0 0 0 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 2,085,111 1,822,684 1,111,095 2.4.1 PAID-IN CAPITAL 35 43 47 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 2,085,076 1,822,641 1,111,048 90 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Trading Hungary Ltd 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 5  FROM: 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 3,590,900 3,673,316 3,150,982 3.2 SALES TAXES AND OTHER DEDUCTIONS (266,486 ) (251,136 ) (202,658 ) 3.3 NET SALES REVENUE 3,324,414 3,422,180 2,948,324 3.4 COST OF GOODS SOLD (2,705,053 ) (2,543,353 ) (2,137,259 ) 3.5 GROSS PROFIT 619,361 878,827 811,065 3.6 OPERATING (EXPENSES) INCOME (6,511 ) (37,657 ) (47,598 ) 3.6.1 SELLING (62,138 ) (71,319 ) (56,020 ) 3.6.2 GENERAL AND ADMINISTRATIVE (1,188 ) (2,308 ) (1,702 ) 3.6.3 FINANCIAL 57,933 36,995 11,125 3.6.3.1 FINANCIAL INCOME 337,568 147,093 191,409 3.6.3.2 FINANCIAL EXPENSES (279,635 ) (110,098 ) (180,284 ) 3.6.4 OTHER OPERATING INCOME 21 3,710,644 3,164,239 3.6.5 OTHER OPERATING EXPENSES (1,448 ) (3,712,031 ) (3,165,240 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 309 362 0 3.7 OPERATING INCOME (LOSS) 612,850 841,170 763,467 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 612,850 841,170 763,467 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (37,805 ) (33,363 ) (30,922 ) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 575,045 807,807 732,545 CAPITAL STOCK-QUANTITY (THOUSANDS) 11 11 11 EARNINGS PER SHARE 52,276,81818 73,437.00000 66,59.00000 LOSS PER SHARE - 91 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 5  DATE 12/31/2005 1 TOTAL ASSETS 61 138 22,036 1.1 CURRENT ASSETS 61 138 22,036 1.1.1 CASH AND CASH EQUIVALENTS 61 138 564 1.1.2 CREDITS 0 0 21,472 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 LONG-TERM ASSETS 0 0 0 1.2.1 CREDITS 0 0 0 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.2.1 FROM AFFILIATES 0 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 0 1.2.2.3 OTHERS 0 0 0 1.2.3 OTHERS 0 0 0 1.3 FIXED ASSETS 0 0 0 1.3.1 INVESTMENTS 0 0 0 1.3.1.1 IN AFFILIATES 0 0 0 1.3.1.2 IN SUBSIDIARIES 0 0 0 1.3.1.3 OTHER COMPANIES 0 0 0 1.3.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.3.3 DEFERRED CHARGES 0 0 0 92 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006  DATE  12/31/2005 2 TOTAL LIABILITIES 61 138 22,036 2.1 CURRENT LIABILITIES 13 14 18,577 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 13 14 18,577 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 48 124 3,459 2.4.1 PAID-IN CAPITAL 26 28 27 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 7 7 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.5.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 15 89 3,432 93 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 94 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 3  FROM: 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 0 23,519 34,611 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 0 0 3.3 NET SALES REVENUE 0 23,519 34,611 3.4 COST OF GOODS SOLD 0 (23,198 ) (27,792 ) 3.5 GROSS PROFIT 0 321 6,819 3.6 OPERATING (EXPENSES) INCOME (67 ) (232 ) (7,006 ) 3.6.1 SELLING 0 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (65 ) (13 ) (17 ) 3.6.3 FINANCIAL (2 ) (219 ) (6,989 ) 3.6.3.1 FINANCIAL INCOME 20 321 2,139 3.6.3.2 FINANCIAL EXPENSES (22 ) (540 ) (9,128 ) 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES 0 0 0 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (67 ) 89 (187 ) 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT (67 ) 89 (187 ) REMUNERATION 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 . REMUNERATION 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (67 ) 89 (187 ) CAPITAL STOCK-QUANTITY (THOUSANDS) 1 1 1 EARNINGS PER SHARE 89,00000 LOSS PER SHARE (67,00000 ) (187,00000 ) 95 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 96 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Riocell Trade S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 4  DATE 12/31/2005 1 TOTAL ASSETS 1,444 1,895 2,245 1.1 CURRENT ASSETS 1,444 1,895 2,245 1.1.1 CASH AND CASH EQUIVALENTS 1,444 1,895 2,245 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 LONG-TERM ASSETS 0 0 0 1.2.1 CREDITS 0 0 0 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.2.1 FROM AFFILIATES 0 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 0 1.2.2.3 OTHERS 0 0 0 1.2.3 OTHERS 0 0 0 1.3 FIXED ASSETS 0 0 0 1.3.1 INVESTMENTS 0 0 0 1.3.1.1 IN AFFILIATES 0 0 0 1.3.1.2 IN SUBSIDIARIES 0 0 0 1.3.1.3 OTHER COMPANIES 0 0 0 1.3.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.3.3 DEFERRED CHARGES 0 0 0 97 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Riocell Trade S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2007 4  DATE 12/31/2006 4  DATE 12/31/2005 2 TOTAL LIABILITIES 1,444 1,895 2,245 2.1 CURRENT LIABILITIES 17 117 288 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 0 0 0 2.1.4 TAXES 17 20 21 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 161 2.1.8 OTHERS 0 97 106 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 1,427 1,778 1,957 2.4.1 PAID-IN CAPITAL 39 47 52 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 1,388 1,731 1,905 98 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Riocell Trade S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 4  FROM: 01/01/2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 0 0 0 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 0 0 3.3 NET SALES REVENUE 0 0 0 3.4 COST OF GOODS SOLD 0 0 0 3.5 GROSS PROFIT 0 0 0 3.6 OPERATING (EXPENSES) INCOME (46 ) (9 ) (232 ) 3.6.1 SELLING (93 ) 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (4 ) (79 ) (55 ) 3.6.3 FINANCIAL 84 70 (3 ) 3.6.3.1 FINANCIAL INCOME 318 191 273 3.6.3.2 FINANCIAL EXPENSES (234 ) (121 ) (276 ) 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (33 ) 0 (174 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (46 ) (9 ) (232 ) 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT (46 ) (9 ) (232 ) REMUNERATION 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 REMUNERATION 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (46 ) (9 ) (232 ) CAPITAL STOCK-QUANTITY (THOUSANDS) 27,150 27,150 27,150 EARNINGS PER SHARE - - - LOSS PER SHARE (0,00169 ) (0,00033 ) (0,00855 ) 99 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.00 - INFORMATION ON CORPORATE GOVERNANCE Aracruz has striven to carry out its activities according to the best practices of corporate governance and principles of transparency, sustainable growth and Management independence. Furthering the actions initiated in the previous year, in 2006 and 2007 additional measures were adopted to ensure a more structured role for the various Management bodies, with the following aspects being highlighted: Approval of Internal Bylaws for the Executive Officers Committee, Board of Directors and each one of the Boards Advisory Committees, so as enhance effectiveness of their respective roles; Creation of a Disclosure Committee for the main purpose of establishing directives for disclosure of results and financial, accounting and audit reports; Restructuring of the Sustainability Committee, which will from hereon in be comprised of representatives of Company stockholders and independent members besides; Approval of a proposal for enhancement of the Companys normative structure, with a view to more clearly establishing the hierarchy and approval levels for the documents that guide our activities; and Approval of the new version of the Companys Mission, Vision and Principles, in order to reflect more appropriately Aracruzs values and the context in which the Company operates. Based on the proposals approved in 2006, the year just past witnesses a review of the Code of Conduct to be followed by a review of internal policies and norms. All the procedures required under the Sarbanes-Oxley Act (SOX) oriented to ensuring an effective internal control environment were carried out over the course of 2006. In carrying out their work relating to the certification of the control environment based on SOX Section 404, the independent auditors did not detect any deficiencies or weaknesses of a material nature and issued a report without any type of qualification. Also set up was an anonymous communications channel administered by an independent firm, with a view to receive denunciations and communiqués in a manner that ensures confidentiality. The flow of information is addressed to the Audit Committee, which is fully independent in relation to Company Management. Over the course of 2006 and 2007 just one single anonymous communiqué was received relating to a doubt regarding the Companys internal norms. The inquiry was cleared up by the appropriate channel. Mission, Vision and Principles  In 2006 the Board of Directors approved the new version of Aracruzs Mission, Vision and Principles. In defining these foundations for our corporate governance, the various areas of the Company were heard, as were interested outside parties, such as NGOs, customers, other industry companies, investors and consultants. Mission Offering products obtained in a sustainable manner based on planted forests, generating economic, social and environmental benefits and thus contributing to peoples well being and quality of life. Vision Being recognized as a leader in the world pulp market. FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.00 - INFORMATION ON CORPORATE GOVERNANCE Principles Our decisions and actions are guided by ethical values and heed the following business principles, which also guide our Code of Conduct: ¾ Integrity We carry out our unswerving commitment to integrity by: acting in a loyal and correct manner; respecting human rights; complying with legislation, internal norms, agreements and commitments; continuously striving to achieve best governance practices; and not tolerating corruption or illegal aspects in any and all forms whatsoever. ¾ Commitments to our Stockholders We create value for all our stockholders, with focus on operational excellence: investing in continual improvements and innovation in our operations; seeking to maximize return on investments; increasing the scale of our business; and managing risks and constantly seeking reduction in the cost of capital. ¾ Focus on our Customers We stress long-term relationships by: ¾ Valuing our Employees We emphasize the value of our employees by: offering products that meet the needs of our customers; guaranteeing both the safety of our products and reliability in supply thereof; investing in product development. fostering a secure, healthy and stimulating environment and not tolerating any form of bias; respecting freedom of association; offering opportunities for professional and personal development; promoting professional growth based on merit; encouraging the exercise of citizenship; and constantly striving to enhance quality of life. FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.00 - INFORMATION ON CORPORATE GOVERNANCE ¾ Engagement and Transparency We cultivate engagement with our interested parties by: valuing and developing relationships of mutual trust and cooperation with them; being sensitive to their aspirations and concerns; granting priority to dialogue in order to resolve conflicts; respecting diversity and freedom of opinion and expression; and disclosing our actions and performance in an above-board and transparent manner. ¾ Harmony with the Environment We act in harmony with the environment and contribute to protecting it by: using natural resources in a sustainable manner; adopting leading-edge technologies and practices in order to make our operations more efficient and minimize their environmental impacts; and contributing to the preservation of biodiversity. ¾ Social Responsibility We exercise our corporate social responsibility by: disseminating knowledge and encouraging sustainability development in communities; establishing partnerships, investing in projects and supporting relationship networks with the private sector, civil society entities and the public sector; contributing to the improvement of public governance; and supporting and strengthening the participants in our productive chain. We encourage the adoption of these principles by our business partners with a view to ensuring the sustainability of our productive chain. Risk Management  The structuring of corporate risk management was undertaken in 2006 and 2007 with a view to: consolidation of the appraisal of our risks by incorporating those of the Guaíba Unit; identification of the key risk indicators; and formalization of the process of management and development of a specific policy. In order to guarantee the ongoing effectiveness of corporate risk management, the Control Department will begin devoting itself to constant monitoring thereof. The process of managing risks at Aracruz is tracked by the Audit Committee, an independent body comprised of members of the Board of Directors. Besides continual dissemination of the culture of risk management to the entire executive group, chief among Aracruzs goals in 2007 were the co-relationship of the risks mapped and approval of a specific policy of corporate risk management by the Board of Directors. FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2007 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.00 - INFORMATION ON CORPORATE GOVERNANCE Independent Auditors Services provided by Deloitte Touche Tohmatsu Auditores Independentes (Deloitte), as established by Article 2 of CVM Instruction No. 381/03. During the year ended December 31, 2007 the fees related to other services rendered by Deloitte did not exceed 5% (five per cent) of the remuneration paid for the external audit services they provided for Aracruz. Procedures adopted by the Company pursuant to Item III, Article 2 of CVM Instruction No. 381/03: Prior to engaging professional services other than those related to external account auditing, the Companys formal procedure is to consult the Independent Auditors in the sense of ensuring that performing such other services does not affect the independence and objectivity on their part that are necessary for performing their independent audit engagement, as well as to obtain the appropriate approval from the Audit Committee. Summary of the Statement for Justification by the Independent Auditors - Deloitte Touche Tohmatsu, in accordance with Item IV, Article 2 of CVM Instruction No. 381/03: The performance of other professional services not related to external audit does not affect either the independence or the objectivity of carrying out the external audit examinations carried out with respect to the Company and its subsidiary and associated companies. The policy of involvement with the Entity in providing services not related to external audit is based on principles that preserve the independence of the independent auditors, among them: (a) the auditors are not to audit their own work; (b) the auditors are not to exercise managerial functions at Entities where they perform external account auditing services; and (c) the independent auditors are not to promote the interests of the Entity audited, none of which occurred in performing such services. * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 27, 2008 ARACRUZ CELULOSE S.A. By: /s/ Carlos Augusto Lira Aguiar Name: Carlos Augusto Lira Aguiar Title: Chief Executive Officer
